In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ȱ
No.ȱ14Ȭ3067ȱ
JEFFREYȱSORENSEN,ȱ
                                                  PlaintiffȬAppellant,ȱ

                                  v.ȱ

WDȬ40ȱCOMPANY,ȱ
                                                 DefendantȬAppellee.ȱ
                     ____________________ȱ

         AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
           NorthernȱDistrictȱofȱIllinois,ȱWesternȱDivision.ȱ
           No.ȱ12ȬcvȬ50417ȱ—ȱFrederickȱJ.ȱKapala,ȱJudge.ȱ
                     ____________________ȱ

     ARGUEDȱFEBRUARYȱ25,ȱ2015ȱ—ȱDECIDEDȱJUNEȱ11,ȱ2015ȱ
                 ____________________ȱ

   BeforeȱBAUER,ȱFLAUM,ȱandȱMANION,ȱCircuitȱJudges.ȱ
    FLAUM,ȱ Circuitȱ Judge.ȱ Plaintiffȱ Jeffreyȱ Sorensenȱ isȱ theȱ
founderȱ andȱ CEOȱ ofȱ Inhibitorȱ Technologyȱ Corporation,ȱ
whichȱproducesȱaȱlineȱofȱrustȬinhibitingȱproductsȱcontainingȱ
aȱ substanceȱ calledȱ volatileȱ corrosionȱ inhibitorȱ (“VCI”).ȱ Thisȱ
lineȱ ofȱ productsȱ isȱ brandedȱ withȱ theȱ federallyȱ registeredȱ
trademarkȱ THEȱ INHIBITOR.ȱ Thatȱ wordȱ markȱ isȱ ownedȱ byȱ
Sorensen;ȱheȱalsoȱclaimsȱcommonȱlawȱtrademarkȱrightsȱinȱaȱ
2ȱ                                                     No.ȱ14Ȭ3067ȱ

designȱ markȱ associatedȱ withȱ hisȱ products,ȱ anȱ orangeȬandȬ
blackȱcrosshair.ȱȱ
     Inȱ 2011,ȱ theȱ WDȬ40ȱ Company,ȱ theȱ wellȬknownȱ makerȱ ofȱ
sprayȱ lubricant,ȱ introducedȱ aȱ newȱ subȬbrandȱ ofȱ productsȱ
knownȱ asȱ theȱ WDȬ40ȱ Specialistȱ productȱ line.ȱ Accordingȱ toȱ
Sorensen,ȱtheȱbrandingȱforȱtheseȱproductsȱinfringesȱuponȱhisȱ
marks.ȱ Inȱ particular,ȱ oneȱ ofȱ theȱ WDȬ40ȱ products—WDȬ40ȱ
Specialistȱ LongȬTermȱ Corrosionȱ Inhibitor,ȱ whichȱ containsȱ
VCIȱ andȱ hasȱ aȱ purposeȱ similarȱ toȱ thatȱ ofȱ Sorensen’sȱ prodȬ
ucts—containsȱ onȱ itsȱ packagingȱ bothȱ theȱ wordȱ “inhibitor”ȱ
andȱanȱorangeȱcrosshair.ȱSo,ȱSorensenȱfiledȱsuitȱagainstȱWDȬ
40ȱinȱtheȱNorthernȱDistrictȱofȱIllinois,ȱallegingȱtrademarkȱinȬ
fringementȱ andȱ unfairȱ competitionȱ underȱ bothȱ federalȱ andȱ
Illinoisȱlaw.ȱ
   Theȱdistrictȱcourtȱgrantedȱsummaryȱjudgmentȱinȱfavorȱofȱ
WDȬ40ȱonȱallȱcounts.ȱItȱfoundȱthatȱWDȬ40’sȱuseȱofȱtheȱwordȱ
“inhibitor”ȱonȱtheȱlabelȱofȱWDȬ40ȱSpecialistȱLongȬTermȱCorȬ
rosionȱInhibitorȱwasȱaȱnonȬtrademarkȱdescriptiveȱfairȱuseȱofȱ
theȱ word.ȱAsȱtoȱtheȱcrosshairȱmark,ȱ theȱdistrictȱcourtȱfoundȱ
thatȱ Sorensenȱ hadȱ notȱ presentedȱ sufficientȱ evidenceȱ toȱ
demonstrateȱ aȱ genuineȱ issueȱ ofȱ materialȱ factȱ asȱ toȱ aȱ likeliȬ
hoodȱ ofȱ confusion.ȱ Sorensenȱ appealsȱ theȱ grantȱ ofȱ summaryȱ
judgment.ȱWeȱaffirmȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.ȱȱ
                            I.ȱBackgroundȱ
    Inȱ1997,ȱJeffreyȱSorensenȱfoundedȱaȱcompanyȱcalledȱVanȱ
Pattenȱ Industriesȱ andȱ beganȱ sellingȱ rustȱ preventativeȱ prodȬ
uctsȱunderȱtheȱnameȱTHEȱINHIBITOR.ȱThatȱcompanyȱexistȬ
edȱ untilȱ 2010.ȱ Now,ȱ Sorensenȱ isȱ theȱ CEOȱ ofȱ Inhibitorȱ TechȬ
nologyȱCorporation,ȱwhichȱheȱfoundedȱandȱwhichȱcontinuesȱ
toȱ sellȱ THEȱ INHIBITORȱ lineȱ ofȱ products.ȱ Theseȱ productsȱ
No.ȱ14Ȭ3067ȱ                                                              3

containȱ VCI,ȱwhichȱpreventsȱ corrosionȱ byȱ creatingȱaȱ chemiȬ
calȱbarrierȱonȱmaterialsȱthatȱrepelsȱmoistureȱandȱwater.ȱȱ
    Sorensenȱ claimsȱ toȱ ownȱ twoȱ trademarksȱ relatedȱ toȱ hisȱ
lineȱofȱproducts.ȱFirst,ȱheȱisȱtheȱownerȱofȱtheȱwordȱmarkȱTHEȱ
INHIBITOR,ȱ whichȱ wasȱ registeredȱ onȱ theȱ Unitedȱ Statesȱ PaȬ
tentȱandȱTrademarkȱOffice’sȱPrincipalȱRegisterȱonȱAugustȱ6,ȱ
2002.ȱ Seeȱ THEȱ INHIBITOR,ȱ Registrationȱ No.ȱ 2,604,283.ȱ Thatȱ
markȱ attainedȱ incontestableȱ statusȱ inȱ Augustȱ 2008.ȱ Second,ȱ
Sorensenȱ claimsȱ ownershipȱ ofȱ aȱ commonȱ lawȱ (i.e.,ȱ unregisȬ
tered)ȱ trademarkȱ inȱ aȱ crosshairȱ design,ȱ whichȱ consistsȱ ofȱ aȱ
blackȱ crosshairȱ symbolȱ overȱ anȱ orangeȱ background,ȱ withȱ aȱ
differentȱblackȱsymbolȱinȱeachȱquadrantȱofȱtheȱcrosshairȱ(theȱ
“Sorensenȱ crosshair”).1ȱ Theȱ districtȱ courtȱ assumedȱ withoutȱ
decidingȱthatȱtheseȱmarksȱwereȱvalidȱandȱprotectable.ȱ
    Sorensenȱ sellsȱ aȱ varietyȱ ofȱ productsȱ usingȱ theseȱ marks,ȱ
includingȱ “plugs,”ȱ “proȱ chips,”ȱ sprayȱ oil,ȱ oilȱ wipes,ȱ grease,ȱ
degreaser,ȱ covers,ȱ “polyȱ bags,”ȱ “VCIȱ paper,”ȱ andȱ wipingȱ
cloths,ȱallȱofȱwhichȱcontainȱVCI.ȱTheȱwordsȱTHEȱINHIBITORȱ
appearȱ consistentlyȱ onȱ allȱ ofȱ theseȱ products.ȱ Theȱ crosshairȱ
designȱ mark,ȱ however,ȱ appearsȱ onȱ onlyȱ someȱ ofȱ hisȱ prodȬ
ucts,ȱandȱitsȱappearanceȱisȱinconsistent.ȱForȱexample,ȱonȱtheȱ
VCIȱProȱChipsȱandȱtheȱV80ȱVCIȱWipingȱCloth—amongȱothȬ
ers—thereȱ isȱ noȱ crosshair,ȱ butȱ ratherȱ onlyȱ anȱ orangeȬandȬ
blackȱ bull’sȬeyeȱ thatȱ replacesȱ theȱ “O”ȱ inȱ aȱ stylizedȱ THEȱ
INHIBITORȱlogo.ȱButȱonȱtheȱV80ȱVCIȱOilȱBlendȱandȱtheȱV80ȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
1ȱBelow,ȱ Sorensenȱ alsoȱ arguedȱ thatȱ heȱ ownedȱ aȱ third,ȱ unregistered,ȱ
trademarkȱinȱtheȱ“inhibitorȱdesignȱmark,”ȱwhichȱisȱaȱstylizedȱversionȱofȱ
THEȱINHIBITORȱinȱwhichȱtheȱ“O”ȱhasȱbeenȱreplacedȱwithȱtheȱcrosshairȱ
designȱ mark.ȱ Sorensen’sȱ briefsȱ onȱ appealȱ doȱ notȱ mentionȱ thisȱ mark,ȱ
however,ȱsoȱweȱdoȱnotȱdiscussȱitȱfurther.ȱȱ
4ȱ                                                         No.ȱ14Ȭ30667ȱ

VCIȱ Oilȱ
     O Wipe,ȱ theȱ
               t crosshaairȱ markȱ ap
                                    ppearsȱ both
                                               hȱ onȱ itsȱ ow
                                                            wnȱ
andȱa
    asȱtheȱ“O”ȱinȱTHEȱINH
                        HIBITOR.ȱ
                                      ȱ




                                                                  ȱ
                   ItemsȱinȱTH
                             HEȱINHIBIITORȱLineeȱ
     ȱ
    So
     orensenȱ gennerallyȱ targ getsȱ hisȱ saalesȱ atȱ fireaarm,ȱ fishin
                                                                      ng,ȱ
andȱhhuntingȱentthusiasts,ȱasȱwellȱasȱm    membersȱofȱ theȱmilitarry.ȱ
Untilȱ2008,ȱheȱprromotedȱhiisȱproductsȱ inȱvarious huntingȱan         ndȱ
fishin
     ngȱprintȱanddȱonlineȱmeedia;ȱsinceȱ then,ȱheȱhaasȱusedȱFacceȬ
bookȱ andȱhisȱweebsiteȱasȱhisȱprimaryȱm     methodsȱoffȱadvertisin    ng.ȱ
Sorennsenȱalsoȱpromotesȱhisȱproductsȱ atȱtradeȱsh         howsȱandȱb  byȱ
worddȱ ofȱ mouth.ȱ Sinceȱ Julyyȱ 2012,ȱ hissȱ chipsȱ and  dȱ plugsȱ havveȱ
beenȱ soldȱ inȱ th
                 heȱ tools,ȱ sttorage,ȱ and dȱ toolȱ boxxȱ sectionsȱ ofȱ
No.ȱ14Ȭ3067ȱ                                                              5

Mena ardsȱ retailȱ storesȱ inȱ theȱ Midwwest.ȱ Inȱ hissȱ depositioon,ȱ
Sorennsenȱ alsoȱ sttatedȱ thatȱ heȱ
                                h wasȱ worrkingȱ onȱ geettingȱ hisȱ o
                                                                    oilȱ
produuctsȱintoȱM
               Menards,ȱbutȱhasȱnotȱyeetȱdoneȱso.ȱ Heȱalsoȱsaidȱ
thatȱh
     hisȱproducttsȱareȱsoldȱiinȱotherȱbig
                                        gȱboxȱstoressȱandȱsmalllerȱ
hardwwareȱstoressȱacrossȱtheȱcountry.ȱȱ
    ȱ




    So
     orensenȱCrrosshair          ȱ        ȱȱȱW
                                             WDȬ40ȱCrossshairȱ
    ȱ
   WDȬ40ȱisȱaȱw
    W               wellȬknown    nȱproducerȱ ofȱmultipu    urposeȱlubrriȬ
cantȱ spray.ȱ
      s        Itsȱ primaryȱ
                    p          prooductȱ carrieesȱ aȱ tradem
                                                           markȱ consisstȬ
ingȱ ofȱ
     o aȱ yellow  wȱ shieldȱ bea   aringȱ theȱ n
                                               nameȱ “WD   DȬ40”ȱ inȱ bluueȱ
charaacters.ȱAcco   ordingȱtoȱaȱssurveyȱcond    ductedȱbyȱttheȱcompan   nyȱ
andȱ submittedȱ
      s              intoȱ theȱ reecord,ȱ fourȱ outȱ ofȱ fiv
                                                           veȱ American  nsȱ
haveȱ usedȱWDȬ4      40ȱproductts.ȱInȱlateȱ20011,ȱWDȬ400ȱintroduceedȱ
aȱsubbȬbrandȱcallledȱtheȱWD      DȬ40ȱSpeciaalistȱproducctȱline.ȱTheereȱ
areȱ eiightȱ produ uctsȱ inȱ thisȱ line.ȱ Withȱ oneȱ excepttion,ȱ theyȱ aallȱ
comeeȱ inȱ metalȱ aerosolȱ
                    a         sprayȱ bottles withȱ theȱ W  WDȬ40ȱ shieldȱ
aboveeȱtheȱtradem    markedȱSPE    ECIALIST mark.ȱBelo     owȱthatȱisȱth heȱ
specifficȱ productt’sȱ name,ȱ su   uchȱ asȱ “LoongȬTermȱ C Corrosionȱ In nȬ
hibitoor,”ȱandȱbelowȱthatȱissȱtheȱcrossh       hairȱdesignȱ thatȱisȱatȱiisȬ
sueȱinnȱthisȱsuitȱ(ttheȱ“WDȬ40     0ȱcrosshair””).ȱȱ
   WDȬ40ȱ
   W      obtaiinedȱ aȱ reg
                          gisteredȱ dessignȱ markȱ inȱ aȱ simp
                                                             pleȱ
black
    kȬandȬwhiteeȱcrosshairȱd
                           design.ȱOnȱ theȱbottless,ȱthough,ȱth
                                                              heȱ
6ȱ                                                           No.ȱ14Ȭ30667ȱ

WDȬ4  40ȱ crosshaiirȱ appearsȱ differently   yȱ onȱ eachȱ p product.ȱ Forȱ
exammple,ȱ onȱ theeȱ LongȬTerrmȱ Corrosio      onȱ Inhibitoor,ȱ theȱ crosssȬ
hairȱisȱmadeȱofȱa  aȱgrayȱcrosssȱoverȱaȱburrntȱorangeȱ backgroun        nd,ȱ
withȱ aȱ blackȱ ciircleȱ perim  meterȱ andȱ aaȱ differenttȱ silverȬblacckȱ
symb bolȱ inȱ eachȱ quadrantȱ ofȱ theȱ crossshair.ȱ Theȱ backgroun       ndȱ
colorȱ andȱ symb   bolsȱ areȱ diifferentȱ onȱ eachȱ ofȱ th  heȱ Specialiistȱ
produ ucts.ȱ Becauuseȱ ofȱ itsȱ orrangeȱ crossshairȱ andȱ iitsȱ name,ȱ th heȱ
LongȬTermȱ Corrrosionȱ Inhiibitorȱ isȱ offȱ centralȱ im   mportanceȱ toȱ
thisȱ case.ȱ
      c      Thatȱ productȱ
                   p           isȱ alsoȱ impo rtantȱ becau useȱ ofȱ itsȱ inȬ
grediientsȱ andȱ fuunction;ȱ itȱ containsȱ V VCIȱ andȱ isȱ meantȱ toȱ in  nȬ
hibitȱ rustȱforȱaȱllongȱperiod   dȱofȱtime.ȱA AccordingȱttoȱWDȬ40,ȱ inȱ
mark ketingȱ itsȱ Sp
                   pecialistȱ prroducts,ȱ th heȱ company   yȱ focusesȱ o onȱ
tradesmen,ȱindu   ustrialȱconssumers,ȱauttoȱconsumeers,ȱconstru         ucȬ
tionȱ workers,ȱ
      w           anndȱ mainten   nanceȱ work  kers,ȱ withȱ theȱ greateestȱ
focussȱ onȱ theȱ auttoȱ industry y.ȱ Theȱ Speccialistȱ produ
                                                           uctsȱ areȱ prroȬ
moted dȱ inȱ numerrousȱ printȱ andȱ onlineeȱ media,ȱ no    oneȱ ofȱ whicchȱ
overlapȱ withȱ th heȱ mediaȱ in nȱ whichȱ Sorensen’sȱ prroductsȱ hav      veȱ
beenȱadvertised.ȱ
     ȱ




                                                                                ȱ
                         WDȬ40ȱSpecialisstȱLineȱ
No.ȱ14Ȭ3067ȱ                                                              7




                                                ȱ
        WDȬ40ȱSpecialistȱLo
                          ongȬTermȱC
                                   CorrosionȱIInhibitorȱ
                                        ȱ
    WDȬ40’sȱdeci
     W              isionȱtoȱdev velopȱtheȱSp   pecialistȱlinneȱwasȱledȱb byȱ
anȱ exxecutiveȱ na amedȱ Grahamȱ Milner,       r,ȱ whoȱ head  dedȱ aȱ grouupȱ
calleddȱtheȱBrand  dȱExtension   nȱExploratio  onȱProject.ȱ AtȱhisȱdepoȬ
sition
     n,ȱMilnerȱdeeniedȱthatȱW     WDȬ40ȱeveerȱconsidereedȱforming        gȱaȱ
partnnershipȱwith  hȱSorensen’’sȱcompany       y.ȱHowever,,ȱaȱdocumentȱ
produ ucedȱ forȱ WDȬ40ȱ
                  W        byȱ an nȱ outsideȱ cconsultingȱ g  group,ȱ InnnoȬ
vationnȱ Edge,ȱ suuggestedȱ theȱ possibilittyȱ ofȱ WDȬ440ȱ formingȱ aȱ
partnnershipȱ with  hȱ oneȱ ofȱ fiv
                                  veȱ firmsȱ tooȱ produceȱ aaȱ newȱ corrroȬ
sionȱiinhibitionȱp product;ȱon   neȱofȱtheȱfiv veȱfirmsȱmeentionedȱwasȱ
Vanȱ Pattenȱ
      P         Induustries,ȱ Sorrensen’sȱ fo ormerȱ comp    pany.ȱ Miln nerȱ
stateddȱthatȱhisȱteeamȱfirstȱbeecameȱawarreȱofȱVanȱPaattenȱasȱaȱpoȬ
tentiaalȱtechnolog gyȱproviderrȱwhenȱheȱ receivedȱth        hisȱdocumentȱ
inȱ 20009ȱ orȱ 2010..ȱ Milnerȱ alssoȱ saidȱ thaatȱ heȱ wasȱ aawareȱ ofȱ Vaanȱ
PattennȱbeforeȱW  WDȬ40’sȱdeciisionȱtoȱuseeȱtheȱnameȱ “LongȬTerrmȱ
Corro osionȱ Inhib bitor,”ȱ buttȱ heȱ denieedȱ anyȱ kn       nowledgeȱ ofȱ
Soren nsen’sȱcrossshairȱdesign   nȱmark.ȱAcccordingȱtoȱ Milner,ȱWD        DȬ
40’sȱ marketingȱ
      m             forȱ
                    f theȱ Speecialistȱ lineeȱ focusesȱ o   onȱ mechaniicsȱ
andȱ otherȱ
      o       professionalȱ useers,ȱ butȱ nottȱ theȱ huntin  ngȱ orȱ fishin
                                                                          ngȱ
indusstry.ȱ
8ȱ                                                      No.ȱ14Ȭ3067ȱ

   Milnerȱ alsoȱ testifiedȱ thatȱ WDȬ40ȱ hadȱ consideredȱ usingȱ
otherȱ namesȱ forȱ thisȱ product,ȱ includingȱ “corrosionȬ
preventingȱ spray,”ȱ “advancedȱ corrosionȱ preventer,”ȱ andȱ
“rustȬpreventingȱ spray.”ȱ Accordingȱ toȱ Milner,ȱ theȱ nameȱ
LongȬTermȱ Corrosionȱ Inhibitorȱ wasȱ chosenȱ dueȱ toȱ findingsȱ
byȱanȱoutsideȱresearchȱagency.ȱTheȱdistrictȱcourtȱfoundȱthatȱ
thereȱ areȱ multipleȱ productsȱ onȱ theȱ marketȱ containingȱ VCIȱ
andȱ displayingȱ theȱ wordȱ “inhibitor”ȱ thatȱ areȱ notȱ manufacȬ
turedȱorȱsoldȱbyȱeitherȱpartyȱtoȱthisȱcase.ȱTheȱWDȬ40ȱcrossȬ
hairȱdesignȱwasȱcreatedȱbyȱECHOȱBrandȱDesign,ȱaȱLondonȬ
basedȱ firm.ȱ WDȬ40ȱ adoptedȱ theȱ designȱ afterȱ testingȱ itȱ withȱ
consumers.ȱȱ
     Anotherȱ WDȬ40ȱ executive,ȱ Mariaȱ Mitchell,ȱ wasȱ alsoȱ deȬ
posed.ȱ Sheȱ testifiedȱ thatȱ sheȱ hadȱ neverȱ heardȱ ofȱ Sorensen,ȱ
VanȱPatten,ȱorȱTHEȱINHIBITORȱproductsȱpriorȱ toȱtheȱfilingȱ
ofȱ thisȱ suit.ȱAtȱ herȱ deposition,ȱ Mitchellȱ identifiedȱ aȱ 10Ȭpageȱ
documentȱgeneratedȱbyȱInnovationȱEdgeȱentitledȱ“Executiveȱ
Summary,”ȱ whichȱ WDȬ40ȱ hadȱ producedȱ inȱ discoveryȱ andȱ
whichȱ reads:ȱ “Theȱ resultingȱ productȱ [WDȬ40’sȱ VCIȱ spray]ȱ
mayȱhaveȱsomeȱcharacteristicsȱrelatedȱto,ȱforȱexample,ȱ…ȱInȬ
hibitor®ȱ VCIȱ technologyȱ fromȱ Vanȱ Pattenȱ Industries.”ȱ
Mitchellȱ admittedȱ thatȱ theȱ documentȱ indicatedȱ thatȱ WDȬ40ȱ
hadȱ knowledgeȱ ofȱ Vanȱ Pattenȱ andȱ Theȱ Inhibitorȱ lineȱ ofȱ
productsȱbutȱsheȱdidȱnotȱknowȱwhenȱWDȬ40ȱcameȱintoȱposȬ
sessionȱofȱtheȱdocument.ȱȱ
   CherylȱPerkins,ȱtheȱfounderȱofȱInnovationȱEdge,ȱwasȱalsoȱ
deposed.ȱ Sheȱ describedȱ theȱ makingȱ ofȱ thatȱ Executiveȱ SumȬ
mary,ȱandȱ acknowledgedȱanȱemailȱ sentȱbyȱ InnovationȱEdgeȱ
toȱWDȬ40ȱthatȱlistedȱVanȱPattenȱasȱaȱprospectiveȱpartnerȱforȱ
VCIȱtechnologyȱdevelopment.ȱAnotherȱdocument,ȱ“ConcepȬ
tualȱ Ideasȱ Presentedȱ toȱ Innovationedge,ȱ LLC,”ȱ wasȱ createdȱ
No.ȱ14Ȭ3067ȱ                                                          9

byȱInnovationȱEdgeȱandȱsentȱtoȱindividualsȱatȱWDȬ40ȱinȱearȬ
lyȱ2010.ȱThatȱdocumentȱincludesȱaȱreferenceȱtoȱVanȱPattenȱasȱ
aȱ possibleȱ partner,ȱ asȱ doesȱ anotherȱ documentȱ sentȱ fromȱ InȬ
novationȱ Edgeȱ toȱ WDȬ40ȱ calledȱ “WDȬ40ȱ Brandȱ Extensionȱ
ExplorationȱProjectȱBusinessȱCaseȬCorrosionȱProducts.”ȱPerȬ
kinsȱ statedȱ thatȱ Innovationȱ Edgeȱ neverȱ incorporatedȱ anyȱ ofȱ
Sorensen’sȱproductsȱintoȱanyȱpresentationȱorȱdocumentȱproȬ
videdȱ toȱ WDȬ40,ȱ andȱ thatȱ sheȱ hadȱ neverȱ visitedȱ Sorensen’sȱ
website,ȱ thoughȱ theȱ websiteȱ addressȱ wasȱ referredȱ toȱ inȱ aȱ
documentȱ producedȱ byȱ Innovationȱ Edge.ȱ Perkinsȱ explainedȱ
thatȱsomeoneȱelseȱatȱInnovationȱEdgeȱhadȱreviewedȱtheȱwebȬ
siteȱ priorȱ toȱ theȱ preparationȱ ofȱ thatȱ document.ȱ Innovationȱ
Edgeȱ didȱ notȱ participateȱ inȱ theȱ designȱ ofȱ theȱ packagingȱ orȱ
labelsȱ forȱ theȱ Specialistȱ lineȱ andȱ didȱ notȱ suggestȱ theȱ useȱ ofȱ
theȱwordȱ“inhibitor”ȱorȱtheȱcrosshairȱdesign.ȱȱ
    Nicholasȱ Dormon,ȱ theȱ managingȱ directorȱ andȱ coȬownerȱ
ofȱ ECHO,ȱ theȱ firmȱ thatȱ designedȱ theȱ WDȬ40ȱ crosshair,ȱ proȬ
videdȱ aȱ declaration.ȱ Heȱ sworeȱ thatȱ heȱ hadȱ neverȱ heardȱ ofȱ
Sorensen,ȱ Vanȱ Patten,ȱ theȱ Inhibitorȱ productȱ line,ȱ orȱ theȱ
crosshairȱ mark,ȱ andȱ thatȱ noneȱ ofȱ theseȱ wereȱ consideredȱ
whenȱECHOȱdesignedȱtheȱWDȬ40ȱcrosshair.ȱ
    Additionalȱ testimonyȱ wasȱ givenȱ byȱ WDȬ40’sȱ Seniorȱ Viceȱ
Presidentȱ ofȱ NorthȱAmericanȱ Sales,ȱ PeterȱAndrewȱ Dumiak.ȱ
Heȱtestifiedȱthat,ȱpriorȱtoȱthisȱlitigation,ȱheȱwasȱnotȱawareȱofȱ
Sorensenȱorȱhisȱcompanies,ȱproducts,ȱorȱtrademarks.ȱHeȱalsoȱ
testifiedȱ thatȱ WDȬ40ȱ productsȱ areȱ soldȱ throughȱ variousȱ
channels,ȱ includingȱ bigȱ boxȱ storesȱ suchȱ asȱ Homeȱ Depot,ȱ
Lowe’s,ȱ andȱ Menards;ȱ “mass”ȱ storesȱ suchȱ asȱ Walmartȱ andȱ
Target;ȱ “club”ȱ storesȱ suchȱ asȱ Costcoȱ andȱ Sam’s;ȱ automotiveȱ
storesȱsuchȱasȱAutozoneȱandȱPepȱBoys;ȱhardwareȱstoresȱsuchȱ
asȱ Aceȱ andȱ Trueȱ Value;ȱ andȱ throughȱ industrialȱ distributorsȱ
10ȱ                                                     No.ȱ14Ȭ3067ȱ

suchȱ asȱ Fastenalȱ andȱ Grainger.ȱ WDȬ40ȱ alsoȱ sellsȱ toȱ governȬ
mentȱ agenciesȱ suchȱ asȱ Armedȱ Forcesȱ Informationȱ Servicesȱ
(“AFIS”)ȱ andȱ theȱ Defenseȱ Commissaryȱ Agencyȱ (“DeCA”),ȱ
whichȱprovideȱ theȱ productsȱthroughȱmilitaryȱ commissaries.ȱ
Dumiakȱ alsoȱ testifiedȱ thatȱ WDȬ40ȱ doesȱ notȱ sellȱ directlyȱ toȱ
fishingȱ andȱ huntingȱ storesȱ suchȱ asȱ Bassȱ Proȱ Shopȱ andȱ
Cabela’s,ȱbutȱagreedȱthatȱthereȱcouldȱbeȱWDȬ40ȱproductsȱ inȱ
thoseȱstoresȱifȱaȱdistributorȱprovidedȱthemȱtoȱtheȱstores.ȱȱ
    Bradyȱ Lamb,ȱ WDȬ40’sȱ brandȱ managerȱ forȱ theȱ Specialistȱ
line,ȱ testifiedȱ thatȱ anȱ earlierȱ WDȬ40ȱ product,ȱ theȱ “3ȬInȬOneȱ
Noȱ Rustȱ Shield”ȱ (sinceȱ discontinued)ȱ wasȱ advertisedȱ inȱ
huntingȱ andȱ fishingȱ magazines,ȱ andȱ wasȱ promotedȱ atȱ theȱ
Shooting,ȱHunting,ȱOutdoorȱTradeȱShowȱ(“SHOT”ȱshow)ȱinȱ
2010.ȱSorensenȱalsoȱclaimsȱthatȱWDȬ40ȱexhibitedȱthisȱproductȱ
atȱ theȱ showȱ inȱ 2009,ȱ whenȱ Sorensenȱ promotedȱ hisȱ ownȱ
productsȱthere,ȱthoughȱWDȬ40ȱdeniesȱthis.ȱWDȬ40ȱsaysȱitȱnoȱ
longerȱtargetsȱhuntingȱandȱfishingȱenthusiasts.ȱ
    EricȱVanderȱWeitȱtestifiedȱthatȱheȱworkedȱforȱSorensenȱinȱ
multipleȱ capacitiesȱ betweenȱ approximatelyȱ 1996ȱ andȱ 2001.ȱ
Heȱ hasȱ maintainedȱ aȱ personalȱ relationshipȱ withȱ Sorensenȱ
sinceȱ then.ȱ Onȱ Julyȱ 25,ȱ 2012,ȱ Sorensenȱ calledȱ Vanderȱ Weitȱ
andȱ askedȱ himȱ toȱ goȱ toȱ Menardsȱ andȱ seeȱ ifȱ Vanderȱ Weitȱ
couldȱ findȱ WDȬ40ȱ Specialistȱ products.ȱ Whenȱ askedȱ ifȱ heȱ
thoughtȱ theȱ productsȱ wereȱ madeȱ byȱ Sorensenȱ theȱ firstȱ timeȱ
heȱsawȱthem,ȱVanderȱWeitȱsaidȱheȱthoughtȱthatȱtheȱpresenceȱ
ofȱ theȱ crosshairȱ indicatedȱ thatȱ Sorensenȱ “wasȱ doingȱ coȬ
brandingȱ withȱ WDȬ40,”ȱ butȱ heȱ agreedȱ thatȱ theȱ products’ȱ
brandȱwasȱclearlyȱWDȬ40.ȱ
    Sorensenȱ filedȱ thisȱ lawsuitȱ againstȱ WDȬ40,ȱ allegingȱ
trademarkȱinfringementȱofȱhisȱTHEȱINHIBITORȱwordȱmark;ȱ
falseȱ designationȱ ofȱ originȱ withȱ respectȱ toȱ WDȬ40’sȱ useȱ ofȱ aȱ
No.ȱ14Ȭ3067ȱ                                                          11

crosshairȱ mark,ȱ bothȱ standingȱ aloneȱ andȱ inȱ combinationȱ
withȱtheȱwordȱ“inhibitor;”ȱandȱrelatedȱstateȱclaimsȱunderȱIlȬ
linoisȱcommonȱlawȱandȱtheȱIllinoisȱUniformȱDeceptiveȱTradeȱ
Practicesȱ Act,ȱ 815ȱ Ill.ȱ Comp.ȱ Stat.ȱ 501/1ȱ etȱ seq.ȱ Theȱ districtȱ
courtȱ grantedȱ summaryȱ judgmentȱ inȱ favorȱ ofȱ WDȬ40ȱ onȱ allȱ
counts.ȱ First,ȱ theȱ courtȱ heldȱ thatȱ WDȬ40’sȱ useȱ ofȱ theȱ wordȱ
“inhibitor”ȱonȱitsȱLongȬTermȱCorrosionȱInhibitorȱproductȱisȱ
aȱ descriptiveȱ fairȱ useȱ ofȱ theȱ term.ȱ Second,ȱ itȱ heldȱ thatȱ thereȱ
wereȱ noȱ genuineȱ issuesȱ ofȱ materialȱ factȱ asȱ toȱ whetherȱ WDȬ
40’sȱ useȱ ofȱ itsȱ crosshairȱ markȱ isȱ confusinglyȱ similarȱ toȱ
Sorensen’sȱ crosshairȱ mark.ȱ Finally,ȱ becauseȱ Sorensen’sȱ stateȱ
claimsȱallȱrequireȱaȱlikelihoodȱofȱconfusion,ȱtheȱdistrictȱcourtȱ
grantedȱ summaryȱ judgmentȱ toȱ WDȬ40ȱ onȱ thoseȱ claimsȱ asȱ
well.ȱ
                              II.ȱDiscussionȱ
    Weȱreviewȱaȱdistrictȱcourt’sȱgrantȱofȱsummaryȱjudgmentȱ
deȱnovo.ȱTindleȱv.ȱPulteȱHomeȱCorp.,ȱ607ȱF.3dȱ494,ȱ495ȱ(7thȱCir.ȱ
2010).ȱ Summaryȱ judgmentȱ isȱ appropriateȱ whenȱ theȱ pleadȬ
ings,ȱdepositions,ȱanswersȱtoȱinterrogatories,ȱandȱadmissionsȱ
onȱ file,ȱ togetherȱ withȱ anyȱ affidavits,ȱ showȱ thatȱ thereȱ isȱ noȱ
genuineȱ issueȱ ofȱ materialȱ factȱ andȱ theȱ movantȱ isȱ entitledȱ toȱ
judgmentȱ asȱ aȱ matterȱ ofȱ law.ȱ Fed.ȱ R.ȱ Civ.ȱ P.ȱ 56(a);ȱ Celotexȱ
Corp.ȱv.ȱCatrett,ȱ477ȱU.S.ȱ317,ȱ322ȱ(1986).ȱInȱreviewingȱtheȱdisȬ
trictȱcourt’sȱsummaryȱjudgmentȱorder,ȱweȱviewȱallȱfactsȱandȱ
drawȱ allȱ inferencesȱ inȱ theȱ lightȱ mostȱ favorableȱ toȱ Sorensen.ȱ
SeeȱBallȱv.ȱKotter,ȱ723ȱF.3dȱ813,ȱ821ȱ(7thȱCir.ȱ2013).ȱSummaryȱ
judgmentȱwasȱappropriateȱif,ȱonȱtheȱevidenceȱpresented,ȱnoȱ
reasonableȱ jurorȱ couldȱ returnȱ aȱ verdictȱ inȱ Sorensen’sȱ favor.ȱ
Seeȱid.ȱ
    ȱ
12ȱ                                                       No.ȱ14Ȭ3067ȱ

      A. Descriptiveȱfairȱuseȱ
    Theȱ districtȱ courtȱ foundȱ thatȱ noȱ reasonableȱ juryȱ couldȱ
concludeȱthatȱWDȬ40ȱisȱliableȱforȱinfringingȱSorensen’sȱTHEȱ
INHIBITORȱ wordȱ markȱ becauseȱ WDȬ40’sȱ useȱ ofȱ theȱ wordȱ
“inhibitor”ȱinȱtheȱnameȱofȱitsȱLongȬTermȱCorrosionȱInhibitorȱ
isȱ aȱ descriptiveȱ fairȱ useȱ ofȱ theȱ word.ȱ Underȱ 15ȱ U.S.C.ȱ
§ȱ1115(b)(4),ȱaȱdefendantȱinȱaȱtrademarkȱinfringementȱactionȱ
mayȱ invokeȱ theȱ fairȱ useȱ defenseȱ byȱ demonstratingȱ thatȱ theȱ
allegedȱinfringementȱ“isȱaȱuse,ȱotherwiseȱthanȱasȱaȱmarkȱ…ȱ
whichȱisȱdescriptiveȱofȱandȱusedȱfairlyȱandȱinȱgoodȱfaithȱonlyȱ
toȱdescribeȱtheȱgoodsȱorȱservicesȱofȱsuchȱparty.”ȱThisȱdefenseȱ
“isȱbasedȱonȱtheȱprincipleȱthatȱnoȱoneȱshouldȱbeȱableȱtoȱapȬ
propriateȱ descriptiveȱ languageȱ throughȱ trademarkȱ registraȬ
tion.”ȱPackmanȱv.ȱChi.ȱTribuneȱCo.,ȱ267ȱF.3dȱ628,ȱ639ȱ(7thȱCir.ȱ
2001).ȱTheȱhypotheticalȱproducerȱofȱ“Crunchy”ȱbrandȱpotatoȱ
chips,ȱ forȱ example,ȱ cannotȱ blockȱ itsȱ competitorsȱ fromȱ deȬ
scribingȱ theirȱ chipsȱ asȱ crunchy.ȱ Itȱ may,ȱ though,ȱ beȱ ableȱ toȱ
blockȱ itsȱ competitorsȱ fromȱ sellingȱ chipsȱ thatȱ areȱ brandedȱ
“Crunchy.”ȱȱ
    Toȱprevailȱonȱaȱfairȱuseȱdefense,ȱaȱdefendantȱmustȱshowȱ
that:ȱ(1)ȱitȱdidȱnotȱuseȱtheȱmarkȱasȱaȱtrademark;ȱ(2)ȱtheȱuseȱisȱ
descriptiveȱofȱitsȱgoodsȱorȱservices;ȱandȱ(3)ȱitȱusedȱtheȱmarkȱ
fairlyȱandȱinȱgoodȱfaith.ȱId.ȱTheȱfairȱuseȱdefenseȱisȱavailableȱ
evenȱagainstȱfederallyȱregisteredȱtrademarksȱthatȱareȱinconȬ
testable,ȱsuchȱasȱSorensen’sȱTHEȱINHIBITORȱmark.ȱSunmark,ȱ
Inc.ȱ v.ȱ Oceanȱ Sprayȱ Cranberries,ȱ Inc.,ȱ 64ȱ F.3dȱ 1055,ȱ 1058ȱ (7thȱ
Cir.ȱ1995).ȱ
      i.ȱNonȬtrademarkȱuseȱ
   “Aȱ wordȱ orȱ phraseȱ functionsȱ asȱ aȱ trademarkȱ whenȱ itȱ isȱ
usedȱbyȱaȱsourceȱofȱaȱproductȱtoȱidentifyȱitselfȱtoȱtheȱpublicȱ
No.ȱ14Ȭ3067ȱ                                                       13

asȱtheȱsourceȱofȱitsȱproductȱandȱ toȱ createȱ inȱtheȱpublicȱ conȬ
sciousnessȱanȱawarenessȱofȱtheȱuniquenessȱofȱtheȱsourceȱandȱ
ofȱitsȱproducts.”ȱSands,ȱTaylorȱ&ȱWoodȱCo.ȱv.ȱQuakerȱOatsȱCo.,ȱ
978ȱ F.2dȱ 947,ȱ 953ȱ (7thȱ Cir.ȱ 1992)ȱ (internalȱ quotationȱ marksȱ
omitted).ȱȱ
     Inȱfindingȱthatȱthereȱwasȱnoȱgenuineȱfactualȱdisputeȱthatȱ
WDȬ40’sȱuseȱofȱ“inhibitor”ȱwasȱaȱnonȬtrademarkȱuse,ȱtheȱdisȬ
trictȱ courtȱ reasonedȱ thatȱ theȱ wordȱ couldȱ notȱ functionȱ asȱ aȱ
sourceȱindicatorȱbecauseȱtheȱLongȬTermȱCorrosionȱInhibitorȱ
bottleȱ alsoȱ displaysȱ theȱ famousȱ WDȬ40ȱ shield,ȱ andȱ itȱ isȱ theȱ
shieldȱthatȱservesȱasȱtheȱsourceȱindicatorȱforȱcustomers.ȱThatȱ
reasoningȱisȱinȱsomeȱtensionȱwithȱourȱanalysisȱinȱSands,ȱTayȬ
lorȱ &ȱ Woodȱ Co.ȱ There,ȱ theȱ defendant—theȱ producerȱ ofȱ GaȬ
torade—arguedȱthatȱtheȱwordsȱ“ThirstȱAid”ȱcouldȱnotȱfuncȬ
tionȱ asȱ aȱ trademarkȱ becauseȱ theyȱ wereȱ usedȱ inȱ conjunctionȱ
withȱ theȱ wellȬknownȱ “Gatorade”ȱ mark.ȱ Id.ȱ Weȱ disagreed,ȱ
notingȱthat,ȱinȱtheȱrelatedȱcontextȱofȱdeterminingȱlikelihoodȱ
ofȱ confusion,ȱ “someȱ courtsȱ haveȱ observedȱ thatȱ theȱ conjuncȬ
tionȱ ofȱ defendant’sȱ trademarkȱ andȱ theȱ allegedlyȱ infringedȱ
termȱ‘mayȱactuallyȱincreaseȱtheȱmisappropriationȱbyȱlinkingȱ
defendant’sȱnameȱtoȱplaintiff’sȱgoodwill.’”ȱId.ȱatȱ954ȱ(quotingȱ
Banff,ȱLtd.ȱv.ȱFederatedȱDep’tȱStores,ȱInc.,ȱ841ȱF.2dȱ486,ȱ492ȱ(2dȱ
Cir.ȱ 1988)).ȱ “Clearly,ȱ then,”ȱ weȱ held,ȱ “theȱ factȱ thatȱ theȱ GaȬ
toradeȱ trademarkȱ alwaysȱ appearsȱ inȱ Quaker’sȱ ‘Thirstȱ Aid’ȱ
advertisementsȱdoesȱnotȱprecludeȱaȱfindingȱthatȱthoseȱadverȬ
tisementsȱalsoȱuseȱ‘ThirstȱAid’ȱasȱaȱtrademark.”ȱId.ȱȱ
    Moreover,ȱ theȱ districtȱ court’sȱ reasoningȱ restedȱ onȱ theȱ
premiseȱthatȱaȱgivenȱproductȱcanȱonlyȱcontainȱoneȱindicatorȱ
ofȱ source.ȱ That,ȱ weȱ know,ȱ isȱ incorrect—WDȬ40’sȱ Specialistȱ
productsȱ containȱ atȱ leastȱ threeȱ registeredȱ trademarks:ȱ theȱ
WDȬ40ȱ shield,ȱ theȱ wordȱ markȱ “Specialist,”ȱ andȱ theȱ WDȬ40ȱ
14ȱ                                                        No.ȱ14Ȭ3067ȱ

crosshairȱ mark.ȱ Theȱ factȱ thatȱ theȱ WDȬ40ȱ shieldȱ servesȱ asȱ aȱ
sourceȱ indicator,ȱ therefore,ȱ doesȱ notȱ meanȱ thatȱ theȱ wordȱ
“inhibitor”ȱ doesȱ notȱ alsoȱ serveȱ toȱ indicateȱ theȱ product’sȱ
source.ȱ
     Theȱdistrictȱcourtȱsupportedȱitsȱconclusionȱinȱthreeȱotherȱ
waysȱ thatȱ weȱ thinkȱ areȱ worthȱ mentioning.ȱ First,ȱ itȱ pointedȱ
outȱthatȱWDȬ40ȱdidȱnotȱuseȱtheȱwordsȱ“theȱinhibitor”ȱonȱitsȱ
product,ȱbutȱratherȱjustȱtheȱwordȱ“inhibitor.”ȱThisȱfact,ȱhowȬ
ever,ȱ goesȱ toȱ whetherȱ Sorensen’sȱ trademarkȱ wasȱ infringed,ȱ
notȱ whetherȱ WDȬ40ȱ usedȱ theȱ wordȱ asȱ aȱ mark.ȱ Hadȱ WDȬ40ȱ
calledȱitsȱproductȱ“Inhibitor”ȱandȱplacedȱthatȱwordȱinȱlarge,ȱ
boldȱlettersȱonȱitsȱcan,ȱweȱthinkȱitȱprobableȱthatȱaȱjuryȱwouldȱ
findȱ thatȱ toȱ beȱ trademarkȱ use,ȱ despiteȱ theȱ lackȱ ofȱ theȱ wordȱ
“the.”ȱWhetherȱthatȱtrademarkȱuseȱinfringedȱuponȱSorensen’sȱ
markȱwouldȱbeȱaȱseparateȱquestion.ȱNext,ȱtheȱdistrictȱcourt,ȱ
citingȱ toȱ McCarthyȱ onȱ Trademarks,ȱ notedȱ thatȱ thereȱ areȱ comȬ
petingȱproductsȱonȱtheȱmarketȱthatȱalsoȱuseȱtheȱwordȱ“inhibȬ
itor”ȱ toȱ describeȱ theirȱ products.ȱ But,ȱ asȱ McCarthyȱ makesȱ
clear,ȱtheȱuseȱofȱaȱtermȱbyȱotherȱsellersȱofȱsimilarȱgoodsȱisȱanȱ
indiciaȱofȱtheȱdescriptivenessȱofȱtheȱterm,ȱnotȱofȱitsȱbeingȱusedȱ
inȱ aȱ nonȬtrademarkȱ manner.ȱ Seeȱ 2ȱ McCarthyȱ onȱ Trademarksȱ
andȱ Unfairȱ Competitionȱ §ȱ11:20ȱ (4thȱ ed.).ȱ Inȱ Sands,ȱ Taylorȱ &ȱ
Woodȱ Co.,ȱ weȱ cautionedȱ againstȱ conflatingȱ theseȱ twoȱ eleȬ
mentsȱ ofȱ theȱ fairȱ useȱ defense.ȱ 978ȱ F.2dȱ atȱ 954.ȱ Descriptiveȱ
terms,ȱ afterȱ all,ȱ areȱ protectableȱ asȱ aȱ trademarkȱ ifȱ theyȱ haveȱ
developedȱ secondaryȱ meaning.ȱ Seeȱ id.ȱ Finally,ȱ theȱ districtȱ
courtȱsaidȱthatȱtheȱfactȱthatȱWDȬ40ȱusesȱtheȱwordȱ“inhibitor”ȱ
onȱonlyȱoneȱofȱitsȱSpecialistȱlineȱofȱproducts,ȱratherȱthanȱonȱ
everyȱ productȱ inȱ theȱ line,ȱ isȱ anȱ indiciaȱ thatȱ theȱ wordȱ isȱ notȱ
beingȱusedȱasȱaȱmark.ȱThatȱisȱpartiallyȱcorrect:ȱSorensen’sȱarȬ
gumentȱwouldȱbeȱmuchȱstrongerȱifȱ“inhibitor”ȱappearedȱonȱ
allȱ ofȱ theȱ productsȱ inȱ theȱ Specialistȱ line.ȱ However,ȱ aȱ markȱ
No.ȱ14Ȭ3067ȱ                                                       15

thatȱ isȱ usedȱ onȱ onlyȱ oneȱ productȱ withinȱ aȱ largerȱ lineȱ canȱ
neverthelessȱbeȱaȱsourceȱindicator,ȱnotȱforȱtheȱwholeȱline,ȱbutȱ
forȱthatȱproductȱinȱparticular.ȱForȱexample,ȱGatorade,ȱwhichȱ
weȱmentionedȱabove,ȱhasȱaȱlineȱ ofȱ“GatoradeȱFrost”ȱenergyȱ
drinks,ȱ inȱ fiveȱ differentȱ flavors.ȱ Theȱ namesȱ ofȱ twoȱ ofȱ thoseȱ
flavors—“Glacierȱ Freeze”ȱ andȱ “Glacierȱ Cherry”—areȱ regisȬ
teredȱasȱseparateȱtrademarks.ȱSeeȱGLACIERȱFREEZE,ȱRegisȬ
trationȱ No.ȱ 2,098,324;ȱ GLACIERȱ CHERRY,ȱ Registrationȱ No.ȱ
4,401,610.ȱ
    Nonetheless,ȱ weȱ agreeȱ withȱ theȱ districtȱ court’sȱ ultimateȱ
conclusionȱ thatȱ WDȬ40’sȱ useȱ ofȱ theȱ wordȱ “inhibitor”ȱ isȱ aȱ
nonȬtrademarkȱuse.ȱSimplyȱput,ȱweȱbelieveȱthatȱnoȱreasonaȬ
bleȱjurorȱlookingȱatȱaȱbottleȱofȱLongȬTermȱCorrosionȱInhibiȬ
torȱ couldȱ concludeȱ thatȱ theȱ wordȱ isȱ usedȱ asȱ anȱ indicatorȱ ofȱ
source.ȱComparedȱtoȱotherȱfeaturesȱinȱtheȱbottle’sȱdesign,ȱtheȱ
wordȱ“inhibitor”ȱisȱmuchȱlessȱprominentȱorȱnoticeable.ȱItȱisȱ
muchȱ smallerȱ thanȱ theȱ brightȱ andȱ eyeȬcatchingȱ WDȬ40ȱ
shield.ȱItȱisȱalsoȱsmallerȱthanȱtheȱstylizedȱandȱcoloredȱwordȱ
“Specialist”ȱ andȱ theȱ colorfulȱ crosshairȱ mark.ȱ Finally,ȱ theȱ
wordȱ“inhibitor”—whichȱisȱwrittenȱinȱrelativelyȱsmall,ȱwhiteȱ
type—isȱlessȱattentionȬgrabbingȱthanȱevenȱtheȱwordȱ“CorroȬ
sion,”ȱ whichȱ isȱ largerȱ andȱ coloredȱ inȱ orange.ȱ Dueȱ toȱ theȱ
word’sȱsmallȱsize,ȱplainȱcolor,ȱandȱnonȬprivilegedȱplacementȱ
onȱ theȱ bottle,ȱ weȱ findȱ thatȱ “inhibitor”ȱ isȱ notȱ anȱ “attentionȬ
gettingȱsymbol,”ȱandȱdoesȱnotȱfunctionȱasȱaȱsourceȱindicator.ȱ
Seeȱ Sands,ȱ Taylorȱ &ȱ Woodȱ Co.,ȱ 978ȱ F.2dȱ atȱ 954ȱ (quotingȱ 1ȱ
McCarthy,ȱsupraȱ§ȱ11:17,ȱatȱ476ȱ(1991ȱSupp.)).ȱ
    Sorensenȱ arguesȱ inȱ responseȱ thatȱ WDȬ40’sȱ communicaȬ
tionsȱguideȱrequiresȱthatȱemployeesȱandȱadvertisementsȱonlyȱ
referȱtoȱtheȱproductȱatȱissueȱasȱ“WDȬ40ȱSpecialistȱLongȬTermȱ
Corrosionȱ Inhibitor;”ȱ noȱ shorterȱ nameȱ isȱ acceptable.ȱ Weȱ doȱ
16ȱ                                                        No.ȱ14Ȭ3067ȱ

notȱ agreeȱ withȱ Sorensenȱ thatȱ thisȱ factȱ isȱ relevant.ȱ Heȱ seemsȱ
toȱ suggestȱ that,ȱ becauseȱ theȱ wordȱ “inhibitor”ȱ mustȱ beȱ inȬ
cludedȱwheneverȱWDȬ40ȱmentionsȱtheȱproduct,ȱitȱmustȱbeȱaȱ
trademark.ȱ Butȱ thoughȱ theȱ guideline’sȱ requirementȱ thatȱ theȱ
fullȱnameȱbeȱusedȱmayȱsuggestȱthatȱtheȱnameȱasȱaȱwholeȱisȱanȱ
indicatorȱ ofȱ source,ȱ itȱ doesȱ notȱ meanȱ thatȱ eachȱ individualȱ
wordȱinȱtheȱnameȱservesȱasȱaȱmark.ȱWeȱdoubtȱthatȱSorensenȱ
wouldȱ argueȱ thatȱ theȱ wordȱ “term”ȱ isȱ aȱ trademarkȱ forȱ WDȬ
40’sȱproduct.ȱȱ
      ii.ȱDescriptiveȱofȱtheȱproductȱ
   Aȱdescriptiveȱtermȱordinarilyȱ namesȱaȱcharacteristicȱofȱaȱ
productȱ orȱ service.ȱ HȬDȱ Mich.,ȱ Inc.ȱ v.ȱ Topȱ Qualityȱ Serv.,ȱ Inc.,ȱ
496ȱ F.3dȱ 755,ȱ 759ȱ (7thȱ Cir.ȱ 2007).ȱ Thereȱ canȱ beȱ noȱ disputeȱ
hereȱ thatȱ theȱ wordȱ “inhibitor,”ȱ followingȱ theȱ wordȱ “corroȬ
sion,”ȱ describesȱ aȱ characteristicȱ ofȱ WDȬ40’sȱ product,ȱ whichȱ
containsȱVCIȱandȱisȱmeantȱtoȱinhibitȱcorrosionȱforȱaȱlongȱpeȬ
riodȱ ofȱ time.ȱ Multipleȱ competingȱ productsȱ madeȱ byȱ thirdȱ
partiesȱ useȱ theȱ wordȱ “inhibitor”ȱ toȱ describeȱ theirȱ products,ȱ
andȱ WDȬ40ȱ usesȱ theȱ wordȱ multipleȱ timesȱ onȱ itsȱ bottleȱ inȱ aȱ
mannerȱthatȱisȱclearlyȱnonȬsourceȱidentifying.ȱȱ
    Sorensenȱ offersȱ littleȱ resistanceȱ toȱ thisȱ aspectȱ ofȱ theȱ disȬ
trictȱ court’sȱ opinion,ȱ thoughȱ heȱ doesȱ argueȱ thatȱ theȱ wordȱ
“inhibitor”ȱ isȱ suggestiveȱ ratherȱ thanȱ merelyȱ descriptiveȱ beȬ
causeȱ itȱ requiresȱ “someȱ operationȱ ofȱ theȱ imagination”ȱ toȱ
makeȱtheȱconnectionȱbetweenȱtheȱtermȱ“inhibitor”ȱandȱaȱrustȱ
preventativeȱ oilȱ product.ȱ G.ȱ Heilemanȱ Brewingȱ Co.ȱ v.ȱ AnȬ
heuserȬBusch,ȱInc.,ȱ873ȱ F.2dȱ985,ȱ996ȱ(7thȱCir.ȱ1989).ȱWeȱdisaȬ
gree,ȱ but,ȱ regardless,ȱ thisȱ framingȱ ofȱ theȱ issueȱ isȱ incorrect.ȱ
TheȱWDȬ40ȱproductȱisȱcalledȱaȱ“CorrosionȱInhibitor,”ȱnotȱjustȱ
anȱ “Inhibitor.”ȱ Itȱ takesȱ noȱ operationȱ ofȱ theȱ imaginationȱ toȱ
No.ȱ14Ȭ3067ȱ                                                           17

makeȱ aȱ connectionȱ betweenȱ theȱ termȱ “Corrosionȱ Inhibitor”ȱ
andȱaȱproductȱthatȱinhibitsȱrustȱandȱotherȱformsȱofȱcorrosion.ȱȱ
    SorensenȱpointsȱtoȱtheȱcaseȱFortuneȱDynamic,ȱInc.ȱv.ȱVictoȬ
ria’sȱ Secret,ȱ 618ȱ F.3dȱ 1025,ȱ 1035ȱ (9thȱ Cir.ȱ 2010),ȱ inȱ whichȱ theȱ
NinthȱCircuitȱheldȱthatȱaȱjury—andȱnotȱaȱjudgeȱonȱsummaryȱ
judgment—shouldȱ decideȱ whetherȱ theȱ trademarkedȱ termȱ
DELICIOUSȱ wasȱ beingȱ usedȱ inȱ aȱ descriptiveȱ sense.ȱ “DeliȬ
cious,”ȱofȱcourse—likeȱ“inhibitor”—seemsȱlikeȱanȱinherentlyȱ
descriptiveȱ word,ȱ whichȱ wouldȱ seemȱ toȱ makeȱ forȱ anȱ easyȱ
caseȱforȱtheȱjudgeȱonȱsummaryȱjudgment.ȱButȱtheȱkeyȱtoȱForȬ
tuneȱ Dynamicȱ wasȱ thatȱ theȱ wordȱ “Delicious”ȱ wasȱ aȱ tradeȬ
markȱforȱwomen’sȱshoes,ȱandȱnotȱforȱaȱfoodȱorȱbeverage.ȱId.ȱ
atȱ1029.ȱWhetherȱorȱnotȱaȱtermȱisȱdescriptiveȱdependsȱnotȱonȬ
lyȱ onȱ theȱ termȱ itself,ȱ butȱ alsoȱ onȱ theȱ productȱ forȱ whichȱ itȱ
servesȱ asȱ aȱ sourceȱ indicator.ȱ “Corrosionȱ Inhibitor,”ȱ forȱ exȬ
ample,ȱ isȱ clearlyȱ descriptiveȱ ofȱ WDȬ40’sȱ VCIȱ spray;ȱ ifȱ itȱ apȬ
pearedȱ onȱaȱtȬshirt,ȱthough,ȱourȱconclusionȱ veryȱwellȱmightȱ
beȱdifferent.ȱ
    iii.ȱBadȱfaithȱ
    Finally,ȱ theȱ proponentȱ ofȱ aȱ fairȱ useȱ defenseȱ mustȱ showȱ
thatȱ itȱ usedȱ theȱ plaintiff’sȱ markȱ fairlyȱ andȱ inȱ goodȱ faith.ȱ
Sorensen’sȱprimaryȱ argumentȱ regardingȱ thisȱ elementȱ isȱ thatȱ
theȱevidenceȱshowsȱthatȱWDȬ40ȱhadȱknowledgeȱofȱSorensen,ȱ
hisȱ products,ȱ andȱ hisȱ THEȱ INHIBITORȱ wordȱ markȱ whenȱ itȱ
decidedȱ uponȱ theȱ nameȱ ofȱ itsȱ LongȬTermȱ Corrosionȱ InhibiȬ
tor.ȱGivenȱthatȱWDȬ40ȱhadȱthisȱknowledge,ȱSorensenȱargues,ȱ
aȱjuryȱcouldȱinferȱthatȱWDȬ40ȱincludedȱtheȱwordȱ“inhibitor”ȱ
inȱaȱbadȬfaithȱattemptȱtoȱsiphonȱoffȱbusinessȱfromȱSorensen.ȱ
   Theȱ districtȱ courtȱ concludedȱ thatȱ thereȱ wasȱ noȱ evidenceȱ
thatȱWDȬ40ȱhadȱknowledgeȱofȱSorensen’sȱproductȱandȱwordȱ
18ȱ                                                    No.ȱ14Ȭ3067ȱ

mark,ȱbutȱweȱdisagree.ȱThereȱareȱmultipleȱdocumentsȱinȱtheȱ
recordȱwhichȱwereȱinȱWDȬ40’sȱpossessionȱandȱwhichȱspecifiȬ
callyȱreferenceȱSorensenȱandȱhisȱmark.ȱTheȱdistrictȱcourtȱdisȬ
countedȱtheȱrelevanceȱofȱtheseȱdocuments,ȱfindingȱthatȱthereȱ
isȱ noȱ evidenceȱ thatȱ WDȬ40’sȱ marketingȱ department,ȱ theȱ entityȱ
thatȱ decidedȱ uponȱ theȱ nameȱ “LongȬTermȱ Corrosionȱ InhibiȬ
tor,”ȱwasȱprovidedȱwithȱtheseȱdocumentsȱorȱhadȱanyȱawareȬ
nessȱ ofȱ Sorensen’sȱ mark.ȱ Manyȱ peopleȱ atȱ theȱ company,ȱ
though,ȱ clearlyȱ didȱ haveȱ thisȱ information,ȱ andȱ aȱ juryȱ couldȱ
reasonablyȱ inferȱthatȱ theȱmarketingȱdepartment—orȱatȱleastȱ
someoneȱ withȱ finalȱ decisionȬmakingȱ authority—hadȱ thisȱ
knowledgeȱasȱwell.ȱȱ
     WDȬ40’sȱmereȱknowledgeȱofȱSorensen’sȱmark,ȱhowever,ȱisȱ
insufficientȱtoȱestablishȱthatȱWDȬ40ȱactedȱinȱbadȱfaith.ȱPackȬ
man,ȱ267ȱF.3dȱatȱ642.ȱToȱsurviveȱsummaryȱjudgment,ȱaȱplainȬ
tiffȱ mustȱ pointȱ toȱ somethingȱ moreȱ thatȱ suggestsȱ subjectiveȱ
badȱfaith;ȱSorensenȱhasȱnotȱdoneȱsoȱhere.ȱSeeȱid.ȱAllȱSorensenȱ
canȱpointȱtoȱisȱtheȱfactȱthatȱWDȬ40ȱconductedȱnoȱtrademarkȱ
searchȱpriorȱtoȱusingȱtheȱwordȱ“inhibitor”ȱonȱitsȱproduct.ȱAȱ
failureȱtoȱinvestigateȱcan,ȱinȱsomeȱcircumstances,ȱsupportȱanȱ
inferenceȱofȱbadȱfaith.ȱSeeȱFortuneȱDynamic,ȱ618ȱF.3dȱatȱ1043.ȱ
Inȱthisȱcase,ȱhowever,ȱthisȱfactȱcannotȱhelpȱSorensenȱsurviveȱ
summaryȱ judgment.ȱ First,ȱ ifȱ WDȬ40ȱ believed—correctly,ȱ asȱ
weȱhaveȱconcluded—thatȱitȱwasȱnotȱusingȱtheȱwordȱ“inhibiȬ
tor”ȱasȱaȱtrademark,ȱitȱhadȱnoȱreasonȱtoȱconductȱaȱtrademarkȱ
search.ȱ Second,ȱ andȱ moreȱ fundamentally,ȱ Sorensen’sȱ comȬ
plaintȱthatȱWDȬ40ȱfailedȱtoȱundertakeȱaȱtrademarkȱsearchȱisȱ
inconsistentȱ withȱ hisȱ theoryȱ thatȱ WDȬ40ȱ knewȱ aboutȱ hisȱ
mark,ȱ andȱ decidedȱ toȱ copyȱ itȱ anyway.ȱ Becauseȱ WDȬ40ȱ alȬ
readyȱ knewȱ thatȱ Sorensenȱ ownedȱ aȱ trademarkȱ forȱ THEȱ
INHIBITOR,ȱaȱtrademarkȱsearchȱwouldȱhaveȱbeenȱuseless.ȱȱ
No.ȱ14Ȭ3067ȱ                                                                19

   Otherȱ thanȱ pointingȱ toȱ WDȬ40’sȱ mereȱ knowledgeȱ ofȱ
Sorensen’sȱmark,ȱSorensenȱhasȱidentifiedȱnoȱevidenceȱthatȱitȱ
actedȱ inȱ subjectiveȱ badȱ faith.ȱ Becauseȱ WDȬ40’sȱ useȱ ofȱ theȱ
wordȱ“inhibitor”ȱwasȱalsoȱaȱnonȬtrademark,ȱdescriptiveȱuse,ȱ
weȱ thereforeȱ agreeȱ withȱ theȱ districtȱ court’sȱ conclusionȱ thatȱ
WDȬ40ȱ isȱ entitledȱ toȱ summaryȱ judgmentȱ onȱ itsȱ fairȱ useȱ deȬ
fenseȱwithȱregardȱtoȱSorensen’sȱwordȱmarkȱclaims.ȱ
     B. Likelihoodȱofȱconfusionȱ
     Havingȱ concludedȱ thatȱ Sorensen’sȱ claimsȱ regardingȱ hisȱ
wordȱmarkȱareȱbarredȱbyȱtheȱdescriptiveȱfairȱuseȱdefense,ȱweȱ
areȱleftȱwithȱhisȱclaimȱthatȱWDȬ40’sȱuseȱofȱaȱcrosshairȱlogoȱonȱ
itsȱ Specialistȱ productsȱ infringesȱ uponȱ Sorensen’sȱ commonȱ
lawȱ crosshairȱ trademark.2ȱ Theȱ districtȱ courtȱ grantedȱ sumȬ
maryȱ judgmentȱ toȱ WDȬ40ȱ onȱ theseȱ claims,ȱ findingȱ thatȱ noȱ
reasonableȱjuryȱcouldȱfindȱaȱlikelihoodȱofȱconfusion.ȱȱ
    “Theȱ ‘keystone’ȱofȱ trademarkȱinfringementȱ isȱ‘likelihoodȱ
ofȱconfusion’ȱasȱtoȱsource,ȱaffiliation,ȱconnectionȱorȱsponsorȬ
shipȱ ofȱ goodsȱ orȱ servicesȱ amongȱ theȱ relevantȱ classȱ ofȱ cusȬ
tomersȱ andȱ potentialȱ customers.”ȱ Sands,ȱ Taylorȱ &ȱ Woodȱ Co.,ȱ
978ȱ F.2dȱ atȱ 957.ȱ “Toȱ decideȱ whetherȱ thereȱ isȱ aȱ likelihoodȱ ofȱ
confusionȱ…ȱaȱcourtȱmustȱaskȱwhetherȱconsumers,ȱandȱspeȬ
cificallyȱconsumersȱwhoȱwouldȱuseȱeitherȱproduct,ȱwouldȱbeȱ
likelyȱ toȱ attributeȱ themȱ toȱ aȱ singleȱ source.”ȱ Bd.ȱ ofȱ Regentsȱ ofȱ
Univ.ȱofȱWis.ȱSys.ȱv.ȱPhx.ȱInt’lȱSoftware,ȱInc.,ȱ653ȱF.3dȱ448,ȱ455ȱ
(7thȱCir.ȱ2011).ȱPossibleȱconfusionȱisȱnotȱenough;ȱrather,ȱconȬ
fusionȱ mustȱ beȱ “probable.”ȱ 4ȱ McCarthy,ȱ supraȱ §ȱ23:3.ȱ LikeliȬ
hoodȱofȱconfusionȱisȱaȱquestionȱofȱfact,ȱusuallyȱreservedȱforȱ
theȱjury.ȱBd.ȱofȱRegents,ȱ653ȱF.3dȱatȱ452.ȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
2ȱ Forȱ theȱ purposesȱ ofȱ thisȱ analysis,ȱ weȱ assumeȱ withoutȱ decidingȱ thatȱ

Sorensen’sȱcrosshairȱmarkȱisȱvalidȱandȱprotectable.ȱȱ
20ȱ                                                       No.ȱ14Ȭ3067ȱ

    Thisȱcircuitȱusesȱtheȱfollowingȱsevenȱfactorsȱtoȱdetermineȱ
theȱ likelihoodȱ ofȱ confusion:ȱ (1)ȱ theȱ similarityȱ betweenȱ theȱ
marksȱinȱappearanceȱandȱsuggestion;ȱ(2)ȱtheȱsimilarityȱofȱtheȱ
products;ȱ (3)ȱ theȱ areaȱ andȱ mannerȱ ofȱ consistentȱ use;ȱ (4)ȱ theȱ
degreeȱ ofȱ careȱ likelyȱ toȱ beȱ exercisedȱ byȱ consumers;ȱ (5)ȱ theȱ
strengthȱ ofȱ theȱ plaintiff’sȱ mark;ȱ (6)ȱ anyȱ evidenceȱ ofȱ actualȱ
confusion;ȱandȱ(7)ȱtheȱintentȱofȱtheȱdefendantȱtoȱ“palmȱoff”ȱ
hisȱproductȱasȱthatȱofȱanother.ȱId.ȱatȱ454.ȱNoȱsingleȱfactorȱisȱ
dispositive,ȱ butȱ weȱ haveȱ saidȱ thatȱ threeȱ areȱ especiallyȱ imȬ
portant:ȱtheȱsimilarityȱofȱtheȱmarks,ȱtheȱintentȱofȱtheȱdefendȬ
ant,ȱ andȱ evidenceȱ ofȱ actualȱ confusion.ȱ Ty,ȱ Inc.ȱ v.ȱ Jonesȱ Grp.,ȱ
Inc.,ȱ 237ȱ F.3dȱ 891,ȱ 898ȱ (7thȱ Cir.ȱ 2001).ȱ Aȱ courtȱ mayȱ grantȱ
summaryȱjudgmentȱevenȱifȱthereȱisȱaȱgenuineȱissueȱofȱmateȬ
rialȱfactȱasȱtoȱoneȱorȱmoreȱofȱtheȱsevenȱfactors,ȱasȱlongȱasȱnoȱ
reasonableȱ jury,ȱ lookingȱ atȱ theȱ sevenȱ factorsȱ asȱ aȱ whole,ȱ
couldȱ concludeȱ thatȱ thereȱ isȱ aȱ likelihoodȱ ofȱ confusion.ȱ AHPȱ
SubsidiaryȱHoldingȱCo.ȱv.ȱStuartȱHaleȱCo.,ȱ1ȱF.3dȱ611,ȱ616ȱ(7thȱ
Cir.ȱ1993).ȱ
      i.ȱSimilarityȱbetweenȱtheȱmarksȱ
     “Toȱ determineȱ whetherȱ twoȱ marksȱ areȱ similar,ȱ weȱ viewȱ
theȱmarksȱasȱaȱwhole.”ȱAutoZone,ȱInc.ȱv.ȱStrick,ȱ543ȱF.3dȱ923,ȱ
929ȱ (7thȱ Cir.ȱ 2008).ȱ Importantȱ toȱ thisȱ case,ȱ “[w]eȱ mustȱ comȬ
pareȱtheȱmarksȱinȱlightȱofȱwhatȱhappensȱinȱtheȱmarketplaceȱ
andȱ notȱ merelyȱ byȱ lookingȱ atȱ theȱ twoȱ marksȱ sideȬbyȬside.”ȱ
Id.ȱatȱ930ȱ(internalȱquotationȱmarksȱomitted).ȱ“Theȱtestȱisȱnotȱ
whetherȱ theȱ publicȱ wouldȱ confuseȱ theȱ marks,ȱ butȱ whetherȱ
theȱ viewerȱ ofȱ anȱ accusedȱ markȱ wouldȱ beȱ likelyȱ toȱ associateȱ
theȱ productȱ orȱ serviceȱ withȱ whichȱ itȱ isȱ connectedȱ withȱ theȱ
sourceȱofȱproductsȱorȱservicesȱwithȱwhichȱanȱearlierȱmarkȱisȱ
connected.”ȱId.ȱ(quotingȱJamesȱBurroughȱLtd.ȱv.ȱSignȱofȱBeefeatȬ
er,ȱ Inc.,ȱ 540ȱ F.2dȱ 266,ȱ 275ȱ (7thȱ Cir.ȱ 1976)).ȱ “[C]omparisonȱ ofȱ
No.ȱ14Ȭ3067ȱ                                                     21

theȱlabelsȱratherȱthanȱsimplyȱtheȱtrademarksȱisȱappropriate.”ȱ
Henri’sȱFoodȱProds.ȱCo.,ȱInc.ȱv.ȱKraft,ȱInc.,ȱ717ȱF.2dȱ352,ȱ355ȱ(7thȱ
Cir.ȱ 1983)ȱ (emphasisȱ added).ȱ “Theȱ courtȱ shouldȱ thereforeȱ
considerȱ whetherȱ theȱ customerȱ wouldȱ believeȱ thatȱ theȱ
trademarkȱownerȱsponsored,ȱendorsed,ȱorȱwasȱotherwiseȱafȬ
filiatedȱwithȱtheȱproduct.”ȱAutoZone,ȱ543ȱF.3dȱatȱ930ȱ(citationȱ
andȱinternalȱquotationȱmarksȱomitted).ȱȱ
    Theȱcentralȱdisputeȱregardingȱthisȱfactorȱisȱdemonstratedȱ
byȱ theȱ differingȱ setsȱ ofȱ picturesȱ presentedȱ inȱ theȱ parties’ȱ
briefs.ȱInȱSorensen’sȱbrief,ȱheȱshowsȱzoomedȬinȱsideȬbyȬsideȱ
picturesȱofȱhisȱcrosshairȱandȱtheȱburntȱorangeȱversionȱofȱtheȱ
WDȬ40ȱcrosshair.ȱFromȱthatȱperspective,ȱthereȱareȱsomeȱbasicȱ
similaritiesȱbetweenȱtheȱmarks—theyȱareȱbothȱorangeȱwithȱaȱ
blackȱ borderȱ andȱ withȱ variousȱ symbolsȱ inȱ theȱ quadrantsȱ ofȱ
eachȱcrosshair.ȱȱ
     Butȱtheȱsimilarityȱofȱtheȱmarksȱanalysisȱdoesȱnotȱfocusȱonȱ
theȱappearanceȱofȱtheȱtrademarksȱinȱisolation;ȱrather,ȱitȱlooksȱ
atȱ theȱ labellingȱ asȱ aȱ whole.ȱ Theȱ picturesȱ foundȱ inȱ WDȬ40’sȱ
briefȱ andȱ theȱ districtȱ courtȱ opinion,ȱ whichȱ showȱ theȱ entireȱ
labelsȱofȱtheȱproducts,ȱareȱthereforeȱmuchȱmoreȱrelevant.ȱWeȱ
agreeȱ withȱ theȱ districtȱ courtȱ thatȱ consumersȱ lookingȱ atȱ theȱ
entiretyȱ ofȱ theȱ WDȬ40ȱ labelsȱ wouldȱ notȱ thinkȱ thatȱ theȱ SpeȬ
cialistȱ productsȱ comeȱ fromȱ theȱ sameȱ sourceȱ asȱ Sorensen’sȱ
THEȱ INHIBITORȱ lineȱ ofȱ products.ȱ Theȱ WDȬ40ȱ bottlesȱ areȱ
primarilyȱblackȱandȱsilver,ȱwithȱaȱlargeȱyellowȱWDȬ40ȱshieldȱ
andȱaȱbrightȱyellowȱcap.ȱTheȱpackagingȱofȱSorensen’sȱprodȬ
ucts,ȱ inȱ contrast,ȱ isȱ primarilyȱ orange,ȱ yellowȬorange,ȱ andȱ
black.ȱEvenȱtheȱappearanceȱofȱtheȱparties’ȱcrosshairsȱisȱquiteȱ
different.ȱ WDȬ40’sȱ silverȱ andȱ burntȱ orangeȱ crosshair,ȱ withȱ
silverȱsymbolsȱshadedȱtoȱshowȱdepth,ȱcreatesȱaȱdifferentȱimȬ
pressionȱ thanȱ Sorensen’sȱ brightȱ orangeȬandȬblackȱ crosshair,ȱ
22ȱ                                                                 No.ȱ14Ȭ3067ȱ

whichȱ featuresȱ twoȬdimensionalȱ symbolsȱ thatȱ areȱ silhouȬ
ettes.ȱ Theȱ relativeȱ sizeȱ ofȱ theȱ crosshairsȱ onȱ theȱ labelsȱ isȱ difȬ
ferent,ȱ asȱ isȱ theirȱ placement—onȱ theȱ fewȱ “Theȱ Inhibitor”ȱ
productsȱ whichȱ containȱ Sorensen’sȱ crosshair,ȱ itȱ mostȱ comȬ
monlyȱ appearsȱ asȱ theȱ “O”ȱ inȱ “Inhibitor,”ȱ notȱ asȱ aȱ freeȬ
standingȱmarkȱnearȱtheȱbottomȱofȱtheȱbottle,ȱlikeȱonȱtheȱSpeȬ
cialistȱproducts.ȱSimplyȱput,ȱtheȱoverallȱcommercialȱimpresȬ
sionȱofȱtheȱtwoȱbottlesȱisȱquiteȱdistinct.ȱ
    Weȱ haveȱ alsoȱ previouslyȱ statedȱ thatȱ theȱ prominentȱ disȬ
playȱofȱaȱwellȬknownȱtrademark—suchȱasȱWDȬ40’sȱshield—
alongȱ withȱ anȱ allegedlyȱ infringingȱ markȱ isȱ aȱ strongȱ indicaȬ
tionȱ thatȱ thereȱ isȱ noȱ likelihoodȱ ofȱ confusion.ȱ Packman,ȱ 267ȱ
F.3dȱatȱ645.ȱSorensenȱarguesȱthatȱsuchȱaȱpresumptionȱshouldȱ
notȱexist.ȱFirst,ȱheȱcontendsȱthatȱthisȱpresumptionȱessentiallyȱ
givesȱ companiesȱ withȱ strongȱ marksȱ carteȱ blancheȱ toȱ infringeȱ
onȱweakerȱseniorȱuser’sȱmarks.3ȱTrademarkȱlaw,ȱthough,ȱexȬ
istsȱprimarilyȱtoȱprotectȱconsumers,ȱnotȱonlyȱtheȱholderȱofȱtheȱ
trademark.ȱSee,ȱe.g.,ȱHenri’sȱFoodȱProds.,ȱ717ȱF.2dȱatȱ365ȱ(“InȬ
deedȱtheȱunderlyingȱpurposeȱofȱtrademarkȱlawȱisȱtoȱpreventȱ
confusion.”).ȱ Ifȱ theȱ holderȱ ofȱ aȱ strongȱ markȱ suchȱ asȱ WDȬ40ȱ
putsȱ itsȱ markȱonȱ oneȱ ofȱitsȱ products,ȱ consumersȱwillȱnotȱbeȱ
confused—theyȱ willȱ correctlyȱ surmiseȱ theȱ sourceȱ ofȱ theȱ
product.ȱ Moreover,ȱ thereȱ isȱ aȱ remedyȱ forȱ theȱ evilȱ thatȱ
Sorensenȱ identifies—aȱ reverseȱ confusionȱ claim,ȱ whichȱ
Sorensenȱhasȱnotȱmadeȱhere.ȱSeeȱCustomȱVehicles,ȱInc.ȱv.ȱForestȱ
River,ȱ Inc.,ȱ 476ȱ F.3dȱ 481,ȱ 484ȱ (7thȱ Cir.ȱ 2007)ȱ (explainingȱ theȱ
conceptȱofȱreverseȱconfusion,ȱinȱwhichȱ“aȱjuniorȱusesȱitsȱsizeȱ
andȱmarketȱpenetrationȱtoȱoverwhelmȱtheȱsenior,ȱbutȱsmallȬ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
3ȱ Theȱ “seniorȱ user”ȱ ofȱ aȱ markȱ isȱ theȱ firstȱ entityȱ toȱ useȱ theȱ mark—here,ȱ

Sorensen.ȱTheȱ“juniorȱuser”ȱisȱaȱsubsequentȱuserȱofȱtheȱmark—here,ȱalȬ
legedly,ȱWDȬ40.ȱ
No.ȱ14Ȭ3067ȱ                                                        23

er,ȱuser,”ȱandȱwhichȱexistsȱtoȱ“protect[]ȱtheȱseniorȱuser’sȱconȬ
trolȱofȱitsȱmarkȱandȱtheȱgoodwillȱcreatedȱbyȱtheȱmarkȱfromȱaȱ
juniorȱuser’sȱemploymentȱofȱtheȱmark,ȱandȱprotectsȱtheȱpubȬ
licȱ fromȱ beingȱ deceivedȱ intoȱ believingȱ thatȱ theȱ seniorȱ user’sȱ
productȱ emanatesȱ from,ȱ isȱ connectedȱ to,ȱ orȱ isȱ sponsoredȱ byȱ
theȱjuniorȱuser”).ȱ
    Second,ȱ Sorensenȱ arguesȱ that,ȱ evenȱ ifȱ consumersȱ willȱ
knowȱthatȱWDȬ40ȱisȱaȱsourceȱofȱtheȱSpecialistȱproducts,ȱWDȬ
40’sȱ useȱ ofȱ Sorensen’sȱ markȱ willȱ confuseȱ consumersȱ intoȱ
thinkingȱ thatȱ hisȱ companyȱ isȱ alsoȱ aȱ source—inȱ otherȱ words,ȱ
thatȱtheȱcompaniesȱworkedȱtogetherȱtoȱcoȬproduceȱtheȱprodȬ
uct.ȱByȱfoolingȱconsumersȱinȱthisȱway,ȱWDȬ40ȱcouldȱimpropȬ
erlyȱ benefitȱ fromȱ Sorensen’sȱ goodwill,ȱ andȱ consumersȱ mayȱ
beȱharmedȱifȱtheyȱseeȱSorensen’sȱcrosshairȱmarkȱasȱanȱindicaȬ
torȱofȱqualityȱbutȱaccidentallyȱpurchaseȱaȱSpecialistȱproductȱ
instead.ȱSorensenȱpointsȱtoȱourȱcaseȱInternationalȱKennelȱClubȱ
ofȱChicago.,ȱInc.ȱv.ȱMightyȱStar,ȱInc.,ȱinȱwhichȱweȱendorsedȱtheȱ
propositionȱ thatȱ theȱ presenceȱ ofȱ aȱ juniorȱ user’sȱ houseȱ markȱ
mightȱnotȱalwaysȱpreventȱaȱconsumerȱfromȱ“mistakenlyȱasȬ
sumingȱ thatȱ [aȱ seniorȱ user]ȱ isȱ somehowȱ associatedȱ withȱ [aȱ
juniorȱ user]ȱ orȱ hasȱ consentedȱ toȱ theȱ mark’sȱ use.”ȱ 846ȱ F.2dȱ
1079,ȱ1088ȱ(7thȱCir.ȱ1988)ȱ(quotingȱLoisȱSportswearȱU.S.A.,ȱInc.ȱ
v.ȱLeviȱStraussȱ&ȱCo.,ȱ799ȱF.2dȱ867,ȱ876ȱ(2dȱCir.ȱ1986)).ȱInȱthatȱ
case,ȱ however,ȱ theȱ seniorȱ user’sȱ markȱ wasȱ muchȱ strongerȱ
thanȱ theȱ juniorȱ user’s,ȱ lendingȱ credibilityȱ toȱ theȱ theoryȱ thatȱ
theȱ juniorȱ userȱ wasȱ tryingȱ toȱ feedȱ offȱ ofȱ theȱ seniorȱ user’sȱ
goodwill.ȱȱ
   Inȱ contrast,ȱ weȱ haveȱ consideredȱ multipleȱ casesȱ inȱ whichȱ
theȱpresenceȱofȱtheȱjuniorȱuser’sȱfamousȱmarkȱhasȱbeenȱsuffiȬ
cientȱ toȱ dispelȱ confusion.ȱ Inȱ Packman,ȱ theȱ presenceȱ ofȱ theȱ
ChicagoȱTribuneȱmarkȱonȱeachȱpageȱofȱaȱnewspaperȱeditionȱ
24ȱ                                                      No.ȱ14Ȭ3067ȱ

whichȱusedȱplaintiff’sȱ“JoyȱofȱSix”ȱmarkȱdispelledȱconsumerȱ
confusion.ȱ267ȱ F.3dȱatȱ645.ȱAnd,ȱ inȱ G.ȱHeilemanȱ Brewingȱ Co.,ȱ
weȱ heldȱ thatȱ theȱ defendant’sȱ useȱ ofȱ theȱ strongȱ AnheuserȬ
Buschȱ markȱ inȱ juxtapositionȱ withȱ aȱ “categoryȱ descriptor”ȱ
mark—“LA,”ȱ meaningȱ “lowȱ alcohol”—dispelledȱ anyȱ likeliȬ
hoodȱofȱconfusion.ȱ873ȱF.2dȱatȱ1000.ȱ
    Theȱ lessonȱ ofȱ theseȱ casesȱ isȱ thatȱ althoughȱ theȱ useȱ ofȱ anȱ
especiallyȱ strongȱ houseȱ markȱ canȱ greatlyȱ lessenȱ theȱ likeliȬ
hoodȱofȱconfusion,ȱitȱmayȱnotȱwhollyȱeliminateȱtheȱpossibilȬ
ityȱ thatȱ consumersȱ willȱ believeȱ aȱ productȱ toȱ beȱ crossȬ
branded.ȱ Inȱ determiningȱ theȱ extentȱ ofȱ thisȱ possibleȱ confuȬ
sion,ȱ weȱ mustȱ makeȱ twoȱ comparisons.ȱ First,ȱ weȱ mustȱ comȬ
pareȱtheȱstrengthȱofȱtheȱjuniorȱuser’sȱhouseȱmarkȱtoȱtheȱsenȬ
iorȱ user’sȱ markȱ thatȱ isȱ allegedlyȱ beingȱ appropriated.ȱAȱ conȬ
sumerȱ isȱ moreȱ likelyȱ toȱ thinkȱ ofȱ crossȬbrandingȱ whereȱ theȱ
seniorȱ markȱ isȱ wellȱ known;ȱ afterȱ all,ȱ ifȱ theȱ consumerȱ hasȱ
neverȱheardȱofȱtheȱseniorȱuser,ȱcrossȬbrandingȱwillȱnotȱcomeȱ
toȱmind.ȱHereȱtheȱWDȬ40ȱmarkȱisȱveryȱstrong,ȱwhile,ȱasȱweȱ
detailȱ below,ȱ Sorensen’sȱ crosshairȱ markȱ isȱ quiteȱ weak.ȱ Thisȱ
makesȱitȱunlikelyȱthatȱaȱconsumerȱwillȱthinkȱthatȱtheȱWDȬ40ȱ
productȱ isȱ crossȬbrandedȱ withȱ Sorensen’sȱ line.ȱ Theȱ secondȱ
relevantȱ comparisonȱ isȱ betweenȱ theȱ seniorȱ user’sȱ markȱ andȱ
theȱimageȱthatȱappearsȱonȱtheȱjuniorȱuser’sȱproduct.ȱIfȱcrossȬ
brandingȱwereȱindeedȱoccurring,ȱtheȱjuniorȱuserȱwouldȱlikeȬ
lyȱuseȱanȱexactȱcopyȱofȱtheȱseniorȱuser’sȱmark,ȱandȱprobablyȱ
theȱnameȱofȱtheȱseniorȱuser’sȱproductȱasȱwell.ȱHere,ȱthough,ȱ
asȱ weȱ concludedȱ previously,ȱ theȱ WDȬ40ȱ crosshairȱ isȱ quiteȱ
differentȱ fromȱ Sorensen’s.ȱ Moreover,ȱ ifȱ theȱ productȱ wereȱ
crossȬbranded,ȱitȱwouldȱnotȱjustȱcontainȱthisȱcrosshair,ȱsinceȱ
thatȱ isȱ aȱ relativelyȱ weakȱ sourceȱ ofȱ Sorensen’sȱ product.ȱ RaȬ
ther,ȱ itȱ wouldȱ probablyȱ featureȱ Sorensen’sȱ stylizedȱ THEȱ
INHIBITORȱlogo,ȱwithȱeitherȱtheȱcrosshairȱorȱaȱbull’sȱeyeȱinȱ
No.ȱ14Ȭ3067ȱ                                                         25

theȱ placeȱ ofȱ theȱ “O.”ȱ Ifȱ crossȬbrandingȱ wereȱ occurring,ȱ theȱ
juniorȱ userȱ wouldȱ seekȱ toȱ makeȱ itȱ asȱ clearȱ asȱ possible;ȱ itȱ
wouldȱ notȱ useȱ aȱ significantlyȱ differentȱ formȱ ofȱ aȱ seldomȬ
usedȱlogo.ȱAltogether,ȱweȱthinkȱthatȱthatȱnoȱconsumerȱwouldȱ
thinkȱ thatȱ theȱ Specialistȱ productsȱ wereȱ coȬbrandedȱ byȱ
Sorensen.ȱ
    ii.ȱSimilarityȱofȱtheȱproductsȱ
    Theȱrelevantȱinquiryȱwithȱrespectȱtoȱtheȱsimilarityȱofȱtheȱ
productsȱfactorȱisȱnotȱwhetherȱtheȱproductsȱareȱinterchangeȬ
able,ȱbutȱwhetherȱtheȱproductsȱareȱtheȱkindȱtheȱpublicȱmightȱ
veryȱ wellȱ attributeȱ toȱ aȱ singleȱ source.ȱ Autozone,ȱ 543ȱ F.3dȱ atȱ
931.ȱTheȱdistrictȱcourtȱfoundȱthatȱthisȱfactorȱsupportsȱWDȬ40,ȱ
butȱ weȱ disagree.ȱ Twoȱ ofȱ theȱ productsȱ atȱ issue—Sorensen’sȱ
V80ȱ VCIȱ blendȱ andȱ WDȬ40’sȱ LongȬTermȱ Corrosionȱ InhibiȬ
tor—areȱfunctionallyȱidentical.ȱSo,ȱatȱtheȱveryȱleast,ȱthisȱfacȬ
torȱ supportsȱ Sorensenȱ withȱ regardȱ toȱ whetherȱ WDȬ40ȱ inȬ
fringesȱ hisȱ trademarkȱ byȱ usingȱ itsȱ crosshairȱ logoȱ onȱ thatȱ
productȱinȱparticular.ȱȱ
    Lookingȱatȱtheȱparties’ȱproductȱlinesȱasȱaȱwhole,ȱtheȱdisȬ
trictȱcourtȱconcludedȱthatȱtheȱproductsȱinȱSorensen’sȱlineȱandȱ
theȱSpecialistȱproductsȱareȱnotȱtheȱtypeȱthatȱtheȱpublicȱmightȱ
attributeȱ toȱ aȱ singleȱ source.ȱ Sorensen’sȱ lineȱ ofȱ productsȱ inȬ
cludesȱ oil,ȱ grease,ȱ polyȱ bags,ȱ wipingȱ clothes,ȱ plugs,ȱ paper,ȱ
andȱproȱchips,ȱallȱofȱwhichȱcontainȱVCI.ȱTheȱSpecialistȱprodȬ
ucts,ȱwithȱoneȱexception,ȱareȱallȱspraysȱthatȱcomeȱinȱaerosolȱ
cans;ȱ onlyȱ oneȱ containsȱ VCI.ȱ Weȱ think,ȱ however,ȱ thatȱ conȬ
sumersȱmightȱveryȱwellȱexpectȱSorensen,ȱasȱtheȱproducerȱofȱ
rustȬpreventiveȱproducts,ȱtoȱexpandȱhisȱproductȱlineȱintoȱtheȱ
typesȱ ofȱ spraysȱ includedȱ inȱ theȱ Specialistȱ line.ȱ Seeȱ id.ȱ (“Theȱ
rightsȱ ofȱ anȱ ownerȱ ofȱ aȱ registeredȱ trademarkȱ extendȱ toȱ anyȱ
goodsȱorȱservicesȱthat,ȱinȱtheȱmindsȱofȱconsumers,ȱmightȱbeȱ
26ȱ                                                         No.ȱ14Ȭ3067ȱ

putȱoutȱbyȱaȱsingleȱproducer.”).ȱTheȱfactȱthatȱSorensen’sȱcurȬ
rentȱproductsȱallȱcontainȱVCIȱisȱminimallyȱrelevant;ȱWDȬ40’sȱ
lineȱdemonstratesȱthatȱtheȱsameȱproducerȱsometimesȱmanuȬ
facturesȱbothȱproductsȱthatȱdoȱandȱdoȱnotȱcontainȱVCI.ȱItȱalȬ
soȱ seemsȱ eminentlyȱ possibleȱ thatȱ WDȬ40ȱ mightȱ expandȱ itsȱ
SpecialistȱlineȱintoȱtheȱproductsȱproducedȱbyȱSorensen.ȱWDȬ
40ȱalreadyȱmakesȱaȱrustȬpreventingȱsprayȱcontainingȱVCI.ȱItȱ
wouldȱnotȱbeȱsurprisingȱforȱtheȱcompanyȱtoȱstartȱproducingȱ
otherȱ VCIȬcontainingȱ rustȬpreventiveȱ materials.ȱ Again,ȱ theȱ
contentsȱofȱSorensen’sȱproductȱlineȱdemonstrateȱthatȱcompaȬ
niesȱ sometimesȱ produceȱ bothȱ VCIȱ sprayȱ andȱ otherȱ VCIȬ
containingȱmaterials.ȱȱ
     WDȬ40ȱpointsȱtoȱaȱcase,ȱBarbecueȱMarx,ȱInc.ȱv.ȱ551ȱOgden,ȱ
Inc.,ȱ 235ȱ F.3dȱ 1041,ȱ 1045ȱ (7thȱ Cir.ȱ 2000),ȱ inȱ whichȱ weȱ saidȱ
that,ȱ inȱ consideringȱ thisȱ factorȱ inȱ theȱ contextȱ ofȱ restaurants,ȱ
courtsȱ shouldȱ considerȱ theȱ restaurants’ȱ “ambiancesȱ andȱ
themes.”ȱ Inȱ otherȱ words,ȱ weȱ saidȱ thatȱ twoȱ restaurantsȱ areȱ
notȱ necessarilyȱ similarȱ productsȱ justȱ becauseȱ theyȱ areȱ bothȱ
restaurants.ȱInȱtheȱcontextȱofȱthisȱcase,ȱWDȬ40ȱsuggestsȱthatȱ
itsȱ Specialistȱ productsȱ areȱ differentȱ thanȱ Sorensen’sȱ becauseȱ
theyȱhaveȱaȱdifferentȱ“ambiance”—theȱ“WDȬ40ȱambiance”—
dueȱtoȱtheȱpresenceȱofȱtheȱWDȬ40ȱshield.ȱItȱfurtherȱsuggestsȱ
thatȱ itsȱ productsȱ haveȱ differentȱ “themes”—essentially,ȱ colȬ
ors—thanȱSorensen’s.ȱȱ
    Thisȱargumentȱmissesȱtheȱmarkȱentirely.ȱItȱisȱobviousȱthatȱ
twoȱrestaurantsȱcanȱbeȱsoȱdissimilarȱasȱtoȱbeȱessentiallyȱdifȬ
ferentȱ products.ȱ Aȱ MichelinȬstarredȱ Frenchȱ restaurantȱ isȱ
whollyȱ differentȱ fromȱ aȱ Chineseȱ takeȬoutȱ restaurant.4ȱ ConȬ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
4ȱTheȱrestaurantsȱinȱBarbequeȱMarxȱwereȱadmittedlyȱnotȱasȱdissimilarȱasȱ

thoseȱinȱourȱhypothetical.ȱBothȱwereȱbarbequeȱrestaurants.ȱTheȱplaintiff’sȱ
restaurant,ȱhowever,ȱwasȱsmall,ȱdecoratedȱinȱaȱ1950sȱstyle,ȱandȱfocusedȱ
No.ȱ14Ȭ3067ȱ                                                                                            27

sumers,ȱ moreover,ȱ wouldȱ notȱ expectȱ theȱ ownerȱ ofȱ oneȱ ofȱ
theseȱrestaurantsȱtoȱbranchȱ intoȱ theȱother’sȱ partȱofȱ theȱ marȬ
ket.ȱAȱrestaurant’sȱambianceȱandȱthemesȱareȱpartȱofȱitsȱprodȬ
uct,ȱbecauseȱvisitingȱaȱrestaurantȱisȱaȱserviceȱexperience.ȱTheȱ
productsȱatȱissueȱinȱourȱcase,ȱinȱcontrast,ȱdoȱnotȱhaveȱthemesȱ
orȱ ambiance—theyȱ onlyȱ haveȱ branding.ȱ Theȱ colorsȱ andȱ deȬ
signsȱ foundȱ onȱ theȱ outsideȱ ofȱ anȱ aerosolȱ canȱ areȱ notȱ theȱ
product.ȱItȱisȱcircularȱtoȱlookȱatȱproducts’ȱbranding—inȱotherȱ
words,ȱ theirȱ trademarks—toȱ consider,ȱ forȱ trademarkȱ inȬ
fringementȱ purposes,ȱ whetherȱ twoȱ productsȱ areȱ similar.ȱ
ProductsȱthatȱcomeȱinȱsprayȱbottlesȱcanȱofȱcourseȱbeȱveryȱdifȬ
ferent—windowȱ cleanerȱ isȱ notȱ theȱ sameȱ asȱ sprayȱ paint.ȱ Butȱ
that’sȱbecauseȱofȱwhatȱisȱinsideȱtheȱbottle,ȱnotȱwhatȱisȱprintedȱ
onȱ theȱ outside.ȱ Weȱ thereforeȱ findȱ thatȱ thisȱ factorȱ favorsȱ
Sorensen.ȱȱ
     iii.ȱAreaȱandȱmannerȱofȱconcurrentȱuseȱ
    Inȱconsideringȱthisȱfactor,ȱcourtsȱlookȱatȱ“whetherȱthereȱisȱ
aȱ relationshipȱ inȱ use,ȱ promotion,ȱ distributionȱ orȱ salesȱ beȬ
tweenȱtheȱgoodsȱorȱservicesȱofȱtheȱparties.”ȱCAE,ȱInc.ȱv.ȱCleanȱ
AirȱEng’g,ȱInc.,ȱ267ȱF.3dȱ660,ȱ681ȱ(7thȱCir.ȱ2001).ȱWeȱalsoȱlookȱ
toȱ whetherȱ theȱ partiesȱ useȱ theȱ sameȱ channelsȱ ofȱ commerce,ȱ
targetȱ theȱ sameȱ generalȱ audience,ȱ orȱ useȱ similarȱ marketingȱ
procedures.ȱId.ȱatȱ681–82.ȱȱ
   ThisȱfactorȱgenerallyȱprovidesȱlittleȱsupportȱforȱSorensen.ȱ
HeȱpresentsȱnoȱconcreteȱevidenceȱthatȱWDȬ40’sȱproductsȱandȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
onȱbluesȱmusic.ȱTheȱdefendant’s,ȱinȱcontrast,ȱ“style[d]ȱitselfȱasȱanȱ‘irrevȬ
erent’ȱ restaurant,ȱ usingȱ …ȱ sexuallyȱ chargedȱ slogans,”ȱ andȱ hadȱ aȱ veryȱ
differentȱ interiorȱ feelȱ thanȱ plaintiff’sȱ restaurant.ȱ But,ȱ asȱ weȱ noteȱ above,ȱ
evenȱtheseȱrelativelyȱminorȱdifferencesȱhadȱtoȱdoȱwithȱtheȱparties’ȱprodȬ
ucts,ȱnotȱmerelyȱwithȱtheirȱbranding.ȱ
28ȱ                                                     No.ȱ14Ȭ3067ȱ

hisȱownȱproductsȱhaveȱeverȱbeenȱsoldȱnextȱtoȱeachȱother,ȱthatȱ
theyȱ targetȱ theȱ sameȱ consumers,ȱ thatȱ theyȱ haveȱ everȱ beenȱ
advertisedȱ throughȱ theȱ sameȱ channels,ȱ orȱ thatȱ theȱ productsȱ
wereȱbothȱshownȱatȱtheȱsameȱtradeȱshowȱinȱtheȱsameȱyear.ȱȱ
    Sorensenȱ does,ȱ however,ȱ provideȱ someȱ evidenceȱ fromȱ
whichȱaȱjuryȱcouldȱmakeȱlimitedȱinferencesȱinȱhisȱfavor.ȱItȱisȱ
undisputedȱ thatȱ Sorensenȱ andȱ WDȬ40ȱ bothȱ sellȱ productsȱ atȱ
Menards,ȱthoughȱtheȱproductsȱareȱcurrentlyȱsoldȱinȱdifferentȱ
sectionsȱ andȱ Sorensen’sȱ VCIȱ oilsȱ andȱ sprays—theȱ productsȱ
mostȱsimilarȱtoȱWDȬ40’s—areȱnotȱsoldȱatȱMenards.ȱSo,ȱwhileȱ
aȱ consumerȱ mayȱ encounterȱ bothȱ parties’ȱ productsȱ whileȱ inȱ
theȱ sameȱ store,ȱ heȱ willȱ notȱ seeȱ themȱ bothȱ simultaneously.ȱ
ThoughȱSorensen’sȱproductsȱareȱnotȱsoldȱatȱbigȱboxȱorȱmassȱ
storesȱ otherȱ thanȱ Menards,ȱ aȱ juryȱ couldȱ inferȱ thatȱ bothȱ hisȱ
andȱ WDȬ40’sȱ Specialistȱ productsȱ areȱ soldȱ atȱ smallerȱ hardȬ
wareȱ storesȱ suchȱ asȱ Ace.ȱ And,ȱ thoughȱ thereȱ isȱ noȱ evidenceȱ
thatȱ WDȬ40ȱ specificallyȱ marketsȱ toȱ Sorensen’sȱ targetȱ audiȬ
ence—huntersȱ andȱ fishermen—thatȱ isȱ somewhatȱ besideȱ theȱ
point,ȱ asȱ WDȬ40ȱ effectivelyȱ targetsȱ allȱ consumers.ȱ Sorensenȱ
alsoȱ specificallyȱ targetsȱ membersȱ ofȱ theȱ military.ȱ WDȬ40ȱ arȬ
guesȱ thatȱ itȱ doesȱ not,ȱ butȱ aȱ juryȱ couldȱ inferȱ thatȱ itȱ doesȱ
throughȱitsȱsaleȱofȱitsȱproductsȱtoȱAFISȱandȱDeCA,ȱwhichȱinȱ
turnȱsupplyȱmilitaryȱcommissaries.ȱȱ
  Evenȱ makingȱ allȱ inferencesȱ inȱ Sorensen’sȱ favor,ȱ asȱ weȱ
mustȱatȱthisȱstage,ȱthisȱfactorȱonlyȱweaklyȱsupportsȱSorensen.ȱ
      iv.ȱDegreeȱofȱcareȱexercisedȱbyȱconsumersȱ
    Generally,ȱ courtsȱ consideringȱ thisȱ factorȱ assumeȱ thatȱ
“[t]heȱmoreȱwidelyȱ accessibleȱandȱ inexpensiveȱtheȱ productsȱ
andȱ services,ȱ theȱ moreȱ likelyȱ thatȱ consumersȱ willȱ exerciseȱ aȱ
lesserȱdegreeȱofȱcareȱandȱdiscriminationȱinȱtheirȱpurchases.”ȱ
No.ȱ14Ȭ3067ȱ                                                        29

Id.ȱ atȱ 683.ȱ Whenȱ customersȱ useȱ aȱ lesserȱ degreeȱ ofȱ care,ȱ thisȱ
supportsȱaȱfindingȱthatȱthereȱisȱaȱlikelihoodȱofȱconfusion.ȱ
     BothȱSorensen’sȱandȱWDȬ40’sȱproductsȱareȱquiteȱinexpenȬ
siveȱ(underȱ$12),ȱandȱcouldȱevenȱbeȱcharacterizedȱasȱimpulseȱ
purchases.ȱ Theȱ districtȱ courtȱ heldȱ thatȱ thisȱ factorȱ tendedȱ toȱ
supportȱ Sorensen,ȱ andȱ weȱ agree.ȱ WDȬ40ȱ arguesȱ thatȱ conȬ
sumersȱ searchingȱ forȱ itsȱ famousȱ shield—whichȱ appearsȱ onȱ
itsȱ Specialistȱ products—takeȱ muchȱ greaterȱ careȱ inȱ purchasȬ
ingȱ toȱ ensureȱ thatȱ theyȱ areȱ indeedȱ choosingȱ theȱ correctȱ
product.ȱThatȱmayȱbeȱtrue,ȱbutȱitȱisȱirrelevantȱtoȱthisȱcase,ȱinȱ
whichȱ Sorensenȱ allegesȱ thatȱ WDȬ40ȱ isȱ infringingȱ hisȱ tradeȬ
mark.ȱTheȱconsumersȱrelevantȱtoȱourȱlikelihoodȱofȱconfusionȱ
inquiryȱ areȱ notȱ thoseȱ whoȱ goȱ toȱ theȱ storeȱ seekingȱ toȱ buyȱ
WDȬ40ȱ products.ȱ Ratherȱ weȱ areȱ interestedȱ inȱ thoseȱ customȬ
ersȱ whoȱ seekȱ toȱ buyȱ Sorensen’sȱ productsȱ (orȱ areȱ undecidedȱ
aboutȱwhatȱtoȱbuy),ȱandȱareȱpotentiallyȱmisledȱintoȱbuyingȱaȱ
Specialistȱ product.ȱ Thatȱ factȱ thatȱ WDȬ40’sȱ brandȱ mayȱ beȱ
strongȱ doesȱ notȱ influenceȱ howȱ carefulȱ theseȱ customersȱ areȱ
likelyȱtoȱbe.ȱWDȬ40ȱpointsȱtoȱaȱnumberȱofȱourȱcasesȱinȱwhichȱ
weȱhaveȱstatedȱthatȱtheȱexistenceȱofȱaȱwellȬknownȱmarkȱcanȱ
leadȱconsumersȱtoȱexerciseȱaȱhigherȱdegreeȱofȱcare.ȱSee,ȱe.g.,ȱ
BarbecueȱMarx,ȱ235ȱF.3dȱatȱ1045.ȱInȱeachȱofȱthoseȱcases,ȱhowȬ
ever,ȱtheȱfamousȱmarkȱbelongedȱtoȱtheȱplaintiff;ȱtheȱstrengthȱ
ofȱ theȱ plaintiff’sȱ markȱ meantȱ thatȱ consumersȱ searchingȱ forȱ
theȱplaintiff’sȱgoodȱorȱserviceȱwereȱlikelyȱtoȱtakeȱmoreȱcareȱtoȱ
ensureȱthatȱtheyȱchoseȱcorrectly.ȱHere,ȱthough,ȱtheȱsituationȱ
isȱreversed,ȱandȱtheȱrelevantȱconsumersȱareȱunlikelyȱtoȱexerȬ
ciseȱ aȱ greatȱ dealȱ ofȱ care.ȱ Thisȱ factor,ȱ therefore,ȱ weighsȱ inȱ
Sorensen’sȱfavor.ȱȱ
   ȱ
   ȱ
30ȱ                                                      No.ȱ14Ȭ3067ȱ

      v.ȱStrengthȱofȱSorensen’sȱmarkȱ
     “Theȱ ‘strength’ȱ ofȱ aȱ trademarkȱ refersȱ toȱ theȱ mark’sȱ disȬ
tinctiveness,ȱmeaningȱitsȱpropensityȱtoȱidentifyȱtheȱproductsȱ
orȱ servicesȱ soldȱ asȱ emanatingȱ fromȱ aȱ particularȱ source.”ȱ
CAE,ȱ267ȱF.3dȱatȱ684.ȱ“Theȱstrongerȱtheȱmark,ȱtheȱmoreȱlikelyȱ
itȱisȱthatȱencroachmentȱonȱitȱwillȱproduceȱconfusion.”ȱAutoȬ
Zone,ȱ 543ȱ F.3dȱ atȱ 933.ȱ Aȱ mark’sȱ strengthȱ ordinarilyȱ correȬ
spondsȱtoȱitsȱeconomicȱandȱmarketingȱstrength.ȱId.ȱȱ
    Sorensenȱhasȱpresentedȱlittleȱevidenceȱdemonstratingȱtheȱ
strengthȱofȱhisȱcrosshairȱmark.ȱThoughȱthereȱisȱevidenceȱthatȱ
Sorensenȱ hasȱ includedȱ theȱ crosshairȱ markȱ inȱ advertisingȱ
sinceȱ theȱ lateȱ 1990s,ȱ heȱ hasȱ offeredȱ noȱ consumerȱ surveysȱ orȱ
testimonyȱ regardingȱ theȱ public’sȱ awarenessȱ ofȱ theȱ mark,ȱ orȱ
salesȱ dataȱ showingȱ thatȱ productsȱ bearingȱ theȱ markȱ areȱ soȱ
widelyȱsoldȱthatȱaȱjuryȱcouldȱinferȱthatȱmanyȱconsumersȱareȱ
awareȱ ofȱ theȱ mark.ȱ Mostȱ damagingȱ toȱ Sorensen’sȱ argumentȱ
regardingȱ thisȱ factorȱ isȱ hisȱ inconsistentȱ useȱ ofȱ theȱ crosshairȱ
mark.ȱ Inconsistentȱ useȱ makesȱ aȱ symbolȱ lessȱ helpfulȱ toȱ conȬ
sumersȱ asȱ aȱ sourceȱ indicator,ȱ andȱ thereforeȱ aȱ weakerȱ mark.ȱ
Sorensen’sȱcrosshairȱhasȱbeenȱusedȱsinceȱ1997,ȱbutȱinconsistȬ
ently—sometimesȱ theȱ crosshairȱ hasȱ symbolsȱ inȱ eachȱ quadȬ
rant,ȱ sometimesȱ theȱ quadrantsȱ areȱ empty,ȱ andȱ manyȱ timesȱ
thereȱisȱnoȱcrosshairȱatȱall,ȱbutȱratherȱaȱbull’sȱeye.ȱThisȱfactorȱ
thereforeȱsquarelyȱsupportsȱWDȬ40.ȱ
      vi.ȱEvidenceȱofȱactualȱconfusionȱ
    Sorensenȱ admitsȱ thatȱ heȱ doesȱ notȱ haveȱ anyȱ evidenceȱ ofȱ
actualȱ confusion.ȱ Asȱ heȱ correctlyȱ pointsȱ out,ȱ however,ȱ eviȬ
denceȱofȱactualȱconfusionȱisȱnotȱrequiredȱtoȱproveȱthatȱaȱlikeȬ
lihoodȱofȱconfusionȱexists.ȱCAE,ȱ267ȱF.3dȱatȱ686.ȱȱ
      ȱ
No.ȱ14Ȭ3067ȱ                                                       31

   vii.ȱBadȱfaithȱintentȱ
    Thisȱ factorȱ focusesȱ onȱ evidenceȱ thatȱ theȱ defendantȱ isȱ atȬ
temptingȱ toȱ passȱ offȱ itsȱ productȱ asȱ havingȱ comeȱ fromȱ theȱ
plaintiff.ȱPackman,ȱ267ȱF.3dȱatȱ644.ȱMereȱknowledgeȱofȱsomeȬ
oneȱ else’sȱ markȱ isȱ insufficientȱ toȱ showȱ intentȱ toȱ passȱ off.ȱ
Barbequeȱ Marx,ȱ 235ȱ F.3dȱ atȱ 1046.ȱ Weȱ aboveȱ concludedȱ thatȱ
thereȱisȱenoughȱevidenceȱforȱaȱjuryȱtoȱinferȱthatȱWDȬ40ȱknewȱ
aboutȱ Sorensen’sȱ productsȱ andȱ hisȱ THEȱ INHIBITORȱ wordȱ
mark;ȱ weȱ comeȱ toȱ theȱ sameȱ conclusionȱ regardingȱ hisȱ crossȬ
hairȱmark.ȱJustȱasȱwithȱtheȱwordȱmark,ȱhowever,ȱweȱfindȱthatȱ
Sorensenȱ hasȱ presentedȱ noȱ evidenceȱ thatȱ WDȬ40ȱ attemptedȱ
toȱ passȱ offȱ itsȱ productsȱ asȱ Sorensen’s.ȱ Thereȱ isȱ noȱ evidenceȱ
thatȱECHO,ȱtheȱfirmȱthatȱfirstȱdesignedȱtheȱWDȬ40ȱcrosshair,ȱ
hadȱanyȱknowledgeȱofȱSorensen’sȱmark.ȱItȱseemsȱhighlyȱunȬ
likely,ȱ therefore,ȱ that,ȱ afterȱ ECHOȱ cameȱ upȱ withȱ theȱ designȱ
onȱ itsȱ own,ȱ WDȬ40ȱ choseȱ itȱ becauseȱ itȱ hopedȱ toȱ siphonȱ offȱ
salesȱ fromȱ Sorensen.ȱ Furthermore,ȱ theȱ factȱ thatȱ theȱ WDȬ40ȱ
shieldȱappearsȱonȱtheȱSpecialistȱproductsȱtendsȱtoȱsuggestȱaȱ
lackȱofȱbadȱfaith—whyȱincludeȱthisȱwellȬknownȱmarkȱifȱWDȬ
40ȱ wasȱ attemptingȱ toȱ confuseȱ consumersȱ intoȱ thinkingȱ thatȱ
theȱ productȱ wasȱ notȱ producedȱ byȱ WDȬ40,ȱ butȱ ratherȱ byȱ
Sorensen.ȱȱ
   Thoughȱ aȱ reasonableȱ juryȱ couldȱ findȱ thatȱ WDȬ40ȱ knewȱ
aboutȱ Sorensen’sȱ crosshairȱ markȱ whenȱ itȱ adoptedȱ itsȱ ownȱ
crosshairȱ design,ȱ itȱ couldȱ notȱ reasonablyȱ concludeȱ thatȱ itȱ
copiedȱtheȱmarkȱinȱbadȱfaith.ȱThisȱfactorȱthereforeȱsupportsȱ
WDȬ40.ȱȱ
                          *ȱ      *ȱ      *ȱ
  Weȱagreeȱwithȱtheȱdistrictȱcourtȱthatȱsummaryȱjudgmentȱ
wasȱ appropriateȱ inȱ thisȱ case.ȱ Although,ȱ asȱ notedȱ above,ȱ aȱ
32ȱ                                                    No.ȱ14Ȭ3067ȱ

numberȱ ofȱ theȱ likelihoodȱ ofȱ confusionȱ factorsȱ provideȱ supȬ
portȱforȱSorensen,ȱthatȱisȱnotȱenoughȱtoȱcreateȱaȱmaterialȱdisȬ
puteȱofȱfactȱthatȱmustȱbeȱpresentedȱtoȱaȱjury.ȱAHP,ȱ1ȱF.3dȱatȱ
616.ȱRather,ȱtheȱrelevantȱquestionȱisȱwhether,ȱlookingȱatȱtheȱ
sevenȱ factorsȱ collectively,ȱ aȱ reasonableȱ juryȱ couldȱ findȱ inȱ
Sorensen’sȱ favor.ȱ Theȱ threeȱ mostȱ importantȱ factors—
similarityȱofȱtheȱmarks,ȱbadȱfaithȱintent,ȱandȱevidenceȱofȱacȬ
tualȱ confusion—allȱ pointȱ decisivelyȱ inȱ favorȱ ofȱ WDȬ40.ȱ ParȬ
ticularlyȱimportantȱisȱtheȱdissimilarityȱofȱtheȱmarks;ȱbecauseȱ
weȱ concludeȱ thatȱ noȱ consumerȱ wouldȱ thinkȱ thatȱ theȱ marksȱ
areȱ similar,ȱ weȱ cannotȱ imagineȱ anyȱ consumerȱ beingȱ conȬ
fused.ȱAlsoȱcentralȱtoȱourȱconclusionȱisȱtheȱclearȱweaknessȱofȱ
Sorensen’sȱ marks,ȱ whichȱ appearȱ onlyȱ rarelyȱ andȱ inconsistȬ
entlyȱ onȱ hisȱ products.ȱ Weighedȱ together,ȱ theȱ sevenȱ factorsȱ
showȱ noȱ disputedȱ issueȱ ofȱ materialȱ factȱ thatȱ mustȱ beȱ preȬ
servedȱforȱtheȱjury.ȱ
                           III.ȱConclusionȱ
      WeȱAFFIRMȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.ȱ